Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND INCREMENTAL ASSUMPTION AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT AND INCREMENTAL ASSUMPTION AGREEMENT,
dated as of August 7, 2019 (this “Agreement”), is made by and among AGILENT
TECHNOLOGIES, INC., a Delaware corporation (the “Company”), BNP PARIBAS, as
administrative agent for and on behalf of the Lenders (in such capacity, the
“Administrative Agent”), and the Persons listed on the signature pages hereto as
“Increasing Lenders” (the “2019 Incremental Term Lenders”, and each a “2019
Incremental Term Lender”). Capitalized terms used but not defined herein have
the meaning assigned thereto in the Amended Credit Agreement (as defined below).

PRELIMINARY STATEMENTS

Reference is made to that certain Credit Agreement, dated as of March 13, 2019
(the “Existing Credit Agreement”), among the Company, the lenders party thereto
(the “Lenders”) and the Administrative Agent.

Section 2.08(c) of the Existing Credit Agreement permits the Company to
establish an Incremental Term Facility by, among other things, entering into one
or more Incremental Assumption Agreements in accordance with the terms and
conditions of the Existing Credit Agreement with each Increasing Lender agreeing
to provide a commitment under an Incremental Term Facility.

The Company has requested that the 2019 Incremental Term Lenders commit to make
Loans in the form of term loans (the “2019 Incremental Term Loans”) to the
Company on the 2019 Incremental Effective Date (as defined in Section 5 below)
pursuant to a 364-day, non-amortizing Incremental Term Facility (the “2019
Incremental Term Facility”) under the Amended Credit Agreement, in an aggregate
principal amount of up to $500,000,000, the proceeds of which will be used for
the working capital and general corporate purposes of the Company and its
Subsidiaries.

Each 2019 Incremental Term Lender is willing to provide Commitments under the
2019 Incremental Term Facility (the “2019 Incremental Term Commitments”) and
make 2019 Incremental Term Loans to the Company on the terms and subject to the
conditions set forth herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

SECTION 1.Amendments to Existing Credit Agreement.  

(a)  The Existing Credit Agreement is, effective as of the Amendment Effective
Date (as hereinafter defined) and subject to the satisfaction or waiver in
writing of the conditions precedent set forth in Section 4, hereby amended (the
Existing Credit Agreement, as so amended by this Agreement, the “Amended Credit
Agreement”) to delete the struck text (indicated textually in the same manner as
the following example: struck text), and to add the underlined text (indicated

Agilent – Amendment No. 1 and Incremental Assumption Agreement

 

--------------------------------------------------------------------------------

2

textually in the same manner as the following example: underlined text) as set
forth in the pages of the Amended Credit Agreement attached as Annex I hereto.

(b)  On and after the Amendment Effective Date, the rights and obligations of
the parties to the Existing Credit Agreement shall be governed by the Amended
Credit Agreement.

SECTION 2.The 2019 Incremental Term Loans.   Pursuant to Section 2.08(c) of the
Amended Credit Agreement, and subject to the satisfaction of the conditions
precedent set forth in Section 5 hereof, on and as of the 2019 Incremental
Effective Date:

(a)  Each 2019 Incremental Term Lender hereby agrees that, as contemplated by
Section 2.08(c) of the Amended Credit Agreement, such 2019 Incremental Term
Lender shall have a new Commitment to make 2019 Incremental Term Loans, and
shall make 2019 Incremental Term Loans pursuant to Section 2.01(b) of the
Amended Credit Agreement on the 2019 Incremental Effective Date, in each case in
an amount equal to the amount set forth opposite such 2019 Incremental Term
Lender’s name under the heading “2019 Incremental Term Commitment” on Schedule I
to this Agreement, with such 2019 Incremental Term Loans to be made on the terms
set forth in the Amended Credit Agreement;

(b)  each Incremental Term Lender, the Company and the Administrative Agent
hereby agree that this Agreement is an “Incremental Assumption Agreement”, as
defined in the Amended Credit Agreement; and

(c)  the 2019 Incremental Term Commitments provided for hereunder shall
terminate on the 2019 Incremental Effective Date immediately after the funding
of the 2019 Incremental Term Loans.

SECTION 3.Representations and Warranties.  To induce the Administrative Agent
and the 2019 Incremental Term Lenders to enter into this Agreement, the Company
hereby represents and warrants, on and as of each of the Amendment Effective
Date and the 2019 Incremental Effective Date, to the Administrative Agent and
the Lenders (including the 2019 Incremental Term Lenders on and as of the 2019
Incremental Effective Date), that:

(a)  At the time of and after giving effect to this Agreement, no Default has
occurred and is continuing or would result from the effectiveness of this
Agreement and the consummation of the transactions contemplated hereby.

(b)  The representations and warranties set forth in the Existing Credit
Agreement are true and correct in all material respects as of (i) the Amendment
Effective Date and the (ii) 2019 Incremental Effective Date, provided that
representations and warranties modified by materiality shall be true and correct
in all respects.

(c)  The Company has the corporate or comparable power and authority to execute,
deliver and perform its obligations under this Agreement and perform its
obligations under the Amended Credit Agreement.

(d)  The transactions contemplated hereby are within the Company’s corporate
powers and have been duly authorized by all necessary corporate and, if
required, stockholder action.  This Agreement has been duly executed and
delivered by the Company and each of this Agreement and the Amended Credit
Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, subject to applicable bankruptcy,

 

NYDOCS02/1196248

Agilent – Amendment No. 1 and Incremental Assumption Agreement

 

--------------------------------------------------------------------------------

3

insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 4.Conditions to Effectiveness of the Amendment.  The Amendments set
forth in Section 1 hereof shall become effective as of the first date when, and
only when, the following conditions have been satisfied, or waived in accordance
with the provisions of the Existing Credit Agreement (the “Amendment Effective
Date”):

(a)  Execution and Delivery. The Administrative Agent shall have received this
Agreement, duly executed and delivered by the Company, the Administrative Agent
and Lenders constituting the 2019 Incremental Term Lenders.

(b)  No Default.  No Default shall have occurred and be continuing, or would
result from the effectiveness of this Agreement and the consummation of the
transactions contemplated hereby.

(c)  Representations and Warranties.  The representations and warranties
contained in Section 3 of this Agreement shall be true and correct with the same
effect as though such representations and warranties had been made on and as of
the Amendment Effective Date.

(d)  Officer’s Certificate. A certificate signed by a Responsible Officer of the
Company certifying compliance with the conditions precedent set forth in clause
(b) and (c) of this Section 4.

SECTION 5.Conditions Precedent to the 2019 Incremental Effective Date. The
obligations of the 2019 Incremental Term Lenders to make their respective 2019
Incremental Term Commitments and 2019 Incremental Term Loans as provided in
Section 2 hereof shall become effective on and as of the date when, and only
when, the following conditions have been satisfied, or waived in accordance with
the provisions of the Amended Credit Agreement (the “2019 Incremental Effective
Date”):

(a)  Effective Date. The Amendment Effective Date shall have occurred prior to
the 2019 Incremental Effective Date (though both may occur on the same date) in
each case in accordance with Section 4 of this Agreement.

(b)  No Default.  No Default shall have occurred at the time of the incurrence
of the 2019 Incremental Term Loans and be continuing, or would result from the
making thereof.

(c)  Representations and Warranties. The representations and warranties
contained in Section 3 of this Agreement shall be true and correct.

(d)  2019 Incremental Term Advance Request; Notice of Borrowing. On or prior to
the 2019 Incremental Effective Date pursuant to Sections 2.01(b) and 4.02 of the
Amended Credit Agreement, the Administrative Agent shall have received a written
notice by the Company (i) of its request for 2019 Incremental Term Loans
pursuant to Section 2.01(b) of the Amended Credit Agreement and (ii) which shall
include a Notice of Borrowing.

 

NYDOCS02/1196248

Agilent – Amendment No. 1 and Incremental Assumption Agreement

 

--------------------------------------------------------------------------------

4

(e)  Opinions of Counsel to the Company.  The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent, the
Lenders and the Issuing Banks and dated the 2019 Incremental Effective Date) of
(i) Michael Tang, Senior Vice President, General Counsel and Secretary of the
Company, and (ii) Katten Muchin Rosenman LLP, counsel for the Company, covering
such matters relating to the Company, this Agreement, the Amended Credit
Agreement or the transactions contemplated hereby as the Administrative Agent
shall reasonably request.

(f)  Authorization Documents.  The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Company, the authorization of the transactions contemplated hereby and any
other legal matters relating to the Company, this Agreement, the Amended Credit
Agreement or the transactions contemplated hereby, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(g)  Officer’s Certificate. A certificate signed by a Responsible Officer of the
Company certifying compliance with the conditions precedent set forth in clause
(b) and (c) of this Section 5.

(h)  Fees and Expenses. The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the 2019 Incremental Effective
Date, including, to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Company hereunder.

SECTION 6.Reference to and Effect on the Loan Documents.

(a)  On and after the Amendment Effective Date (and with respect to amendments
related to the Incremental Term Loan Advances, on and after the 2019 Incremental
Effective Date), each reference in the Amended Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Existing Credit Agreement, and each reference in the Notes and each of the other
Loan Documents to “the Credit Agreement”, “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Existing Credit Agreement,
shall mean and be a reference to the Existing Credit Agreement, as amended and
modified by this Agreement.

(b)  The Existing Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended and modified by this Agreement, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.  

(c)  Save as expressly provided herein, the execution, delivery and
effectiveness of this Agreement (i) shall not operate as a waiver of any right,
power, privilege or remedy of any Lender, any Issuing Bank, any Swingline Lender
or the Administrative Agent under any of the Loan Documents and (ii) shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or other agreements contained in the any of the Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

(d)  The Administrative Agent agrees to promptly post this Agreement for the
Lenders on the Platform.

 

NYDOCS02/1196248

Agilent – Amendment No. 1 and Incremental Assumption Agreement

 

--------------------------------------------------------------------------------

5

SECTION 7.Execution in Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which taken together shall
constitute a single contract.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic image scan
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 8.Expenses. The Company agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket costs and expenses incurred in
connection with this Agreement, in accordance with the provisions of Section
10.03(a) of the Amended Credit Agreement.

SECTION 9.Miscellaneous.  The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and to the Amended Credit Agreement and the other Loan Documents and their
respective successors and permitted assigns.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 10.Loan Document.  Each of the parties hereto hereby agrees that this
Agreement shall be a Loan Document for all purposes of the Amended Credit
Agreement and the other Loan Documents, and the definition of “Loan Documents”
set forth in the Amended Credit Agreement shall be deemed to have been amended
to include this Agreement therein.

SECTION 11.GOVERNING LAW. This Agreement shall be construed in accordance with
and governed by the law of the state of New York.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

NYDOCS02/1196248

Agilent – Amendment No. 1 and Incremental Assumption Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Credit Agreement and Incremental Assumption Agreement to be duly executed and
delivered as of the day and year first above written.

 

AGILENT TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

 

/s/ Guillermo Gualino

Name:

 

Guillermo Gualino

Title:

 

Vice President and Treasurer

 

 

 

Agilent – Amendment No. 1 and Incremental Assumption Agreement

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AGILENT TECHNOLOGIES, INC.

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND

INCREMENTAL ASSUMPTION AGREEMENT

 

BNP PARIBAS,

as Administrative Agent and a 2019 Incremental

Term Lender

 

 

 

By:

 

/s/ Brendan Heneghan

 

 

Name: Brendan Heneghan

 

 

Title: Director

 

 

 

By:

 

/s/ Karim Remtoula

 

 

Name: Karim Remtoula

 

 

Title: Vice President

 

 

 

Agilent – Amendment No. 1 and Incremental Assumption Agreement

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AGILENT TECHNOLOGIES, INC.

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND

INCREMENTAL ASSUMPTION AGREEMENT

 

BANK OF AMERICA, N.A.,

as a 2019 Incremental Term Lender

 

 

 

By:

 

/s/ Jason Auguste

Name:

 

Jason Auguste

Title:

 

Vice President

 

 

 

 

Agilent – Amendment No. 1 and Incremental Assumption Agreement

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AGILENT TECHNOLOGIES, INC.

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND

INCREMENTAL ASSUMPTION AGREEMENT

 

MIZUHO BANK, LTD.

as a 2019 Incremental Term Lender

 

 

 

By:

 

/s/ Tracy Rahn

Name:

 

Tracy Rahn

Title:

 

Authorized Signatory

 

 

 

Agilent – Amendment No. 1 and Incremental Assumption Agreement

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AGILENT TECHNOLOGIES, INC.

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND

INCREMENTAL ASSUMPTION AGREEMENT

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION

as a 2019 Incremental Term Lender

 

 

 

By:

 

/s/ Sara Barton

Name:

 

Sara Barton

Title:

 

Vice President

 

 

 

 

Agilent – Amendment No. 1 and Incremental Assumption Agreement

 

--------------------------------------------------------------------------------

 

ANNEX I

 

AMENDED CREDIT AGREEMENT

 

(To be attached)

 

 

Agilent – Amendment No. 1 and Incremental Assumption Agreement

 

--------------------------------------------------------------------------------

 

SCHEDULE I

 

2019 INCREMENTAL TERM COMMITMENTS

 

 

2019 Incremental Term Lender

2019 Incremental Term Commitment

BNP Paribas

$125,000,000

Bank of America, N.A.

$125,000,000

Mizuho Bank, Ltd.

$125,000,000

Wells Fargo Bank, National Association

$125,000,000

TOTAL:

$500,000,000

 

 

Agilent – Amendment No. 1 and Incremental Assumption Agreement

--------------------------------------------------------------------------------

 

EXECUTION COPY

 

CREDIT AGREEMENT

dated as of

March 13, 2019,
(as amended by Amendment No. 1 to Credit Agreement and Incremental Assumption
Agreement, dated as of August 7, 2019)


among

AGILENT TECHNOLOGIES, INC.,

The LENDERS Party Hereto,

BNP PARIBAS,
as Administrative Agent,

CITIBANK, N.A.,
BANK OF AMERICA, N.A.
and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents

and

BNP PARIBAS SECURITIES CORP.,
CITIBANK, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

NYDOCS02/1175986.51175986.8

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

ARTICLE I

 

 

 

 

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

 

 

SECTION 1.01.

 

Defined Terms

 

1

SECTION 1.02.

 

Classification of Loans And Borrowings

 

2526

SECTION 1.03.

 

Terms Generally; Interpretive Provisions

 

2526

SECTION 1.04.

 

Accounting Terms; Gaap

 

2627

SECTION 1.05.

 

Currency Translation

 

2628

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

 

 

THE CREDITS

 

 

 

 

 

 

 

SECTION 2.01.

 

Commitments

 

28

SECTION 2.02.

 

Loans and Borrowings

 

2728

SECTION 2.03.

 

Requests for Revolving Borrowings or 2019 Incremental Term Borrowings

 

28 29

SECTION 2.04.

 

Swingline Loans

 

2931

SECTION 2.05.

 

Letters of Credit

 

3033

SECTION 2.06.

 

Funding of Revolving Borrowings or 2019 Incremental Term Borrowings

 

37 39

SECTION 2.07.

 

Interest Elections

 

3840

SECTION 2.08.

 

Termination, Reduction and Increase of Commitments; Incremental Facilities

 

3942

SECTION 2.09.

 

Extension of Maturity Date

 

4244

SECTION 2.10.

 

Repayment of Loans; Evidence of Debt

 

4345

SECTION 2.11.

 

Prepayment of Loans

 

4446

SECTION 2.12.

 

Fees

 

4547

SECTION 2.13.

 

Interest

 

4648

SECTION 2.14.

 

Alternate Rate of Interest

 

4749

SECTION 2.15.

 

Increased Costs

 

4952

SECTION 2.16.

 

Break Funding Payments

 

5154

SECTION 2.17.

 

Taxes

 

5154

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set‑offs

 

5558

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

 

5760

SECTION 2.20.

 

Designation of Borrowing Subsidiaries

 

5861

SECTION 2.21.

 

Defaulting Lenders

 

5861

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

SECTION 3.01.

 

Organization; Powers

 

6163

SECTION 3.02.

 

Authorization; Enforceability

 

6164

 

NYDOCS02/1175986.51175986.8

i

 

 

--------------------------------------------------------------------------------

 

SECTION 3.03.

 

Governmental Approvals; No Conflicts

 

6164

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

 

6164

SECTION 3.05.

 

Litigation

 

6264

SECTION 3.06.

 

[Reserved]

 

6265

SECTION 3.07.

 

Investment Company Status

 

6265

SECTION 3.08.

 

[Reserved]

 

6265

SECTION 3.09.

 

Federal Reserve Regulations

 

6265

SECTION 3.10.

 

Taxes

 

6265

SECTION 3.11.

 

[Reserved]

 

6265

SECTION 3.12.

 

Disclosure

 

6365

SECTION 3.13.

 

Aml Laws; Anti-Corruption Laws and Sanctions

 

6365

SECTION 3.14.

 

Eea Financial Institution

 

6366

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

 

 

CONDITIONS

 

 

 

 

 

 

 

SECTION 4.01.

 

Effective Date

 

6366

SECTION 4.02.

 

Each Credit Event

 

6567

SECTION 4.03.

 

Initial Credit Event for each Borrowing Subsidiary

 

6568

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

SECTION 5.01.

 

Financial Statements and Other Information

 

6669

SECTION 5.02.

 

Notices of Material Events

 

6770

SECTION 5.03.

 

Existence

 

6871

SECTION 5.04.

 

Businesses and Properties

 

6871

SECTION 5.05.

 

Payment of Taxes

 

6871

SECTION 5.06.

 

Insurance

 

6871

SECTION 5.07.

 

Books and Records; Inspection Rights

 

6871

SECTION 5.08.

 

Compliance with Laws

 

6871

SECTION 5.09.

 

Use of Proceeds

 

6972

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

 

 

SECTION 6.01.

 

Subsidiary Indebtedness

 

6972

SECTION 6.02.

 

Liens

 

7073

SECTION 6.03.

 

Sale and Leaseback Transactions

 

7275

SECTION 6.04.

 

Fundamental Changes

 

7275

SECTION 6.05.

 

[Reserved]

 

7376

SECTION 6.06.

 

[Reserved]

 

7376

SECTION 6.07.

 

Financial Ratio

 

7376

SECTION 6.08.

 

Use of Proceeds

 

7376

 

 

 

 

 

 

NYDOCS02/1175986.51175986.8

ii

 

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

SECTION 8.01.

 

Appointment and Authority

 

7679

SECTION 8.02.

 

Rights as a Lender

 

7679

SECTION 8.03.

 

Exculpatory Provisions

 

7779

SECTION 8.04.

 

Reliance by Administrative Agent

 

7780

SECTION 8.05.

 

Delegation of Duties

 

7880

SECTION 8.06.

 

Resignation of Administrative Agent

 

7881

SECTION 8.07.

 

Non-Reliance on Administrative Agent and Other Lenders

 

7982

SECTION 8.08.

 

No Other Duties, Etc

 

7982

SECTION 8.09.

 

Lender ERISA Matters

 

7982

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

 

 

GUARANTEE

 

 

 

 

 

 

 

 

 

ARTICLE X

 

 

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

SECTION 10.01.

 

Notices

 

8285

SECTION 10.02.

 

Waivers; Amendments

 

8486

SECTION 10.03.

 

Expenses; Indemnity; Damage Waiver

 

8588

SECTION 10.04.

 

Successors and Assigns

 

8789

SECTION 10.05.

 

Survival

 

9193

SECTION 10.06.

 

Counterparts; Integration; Effectiveness

 

9193

SECTION 10.07.

 

Severability

 

9194

SECTION 10.08.

 

Right of Setoff

 

9194

SECTION 10.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

9294

SECTION 10.10.

 

WAIVER OF JURY TRIAL

 

9295

SECTION 10.11.

 

Headings

 

9395

SECTION 10.12.

 

Confidentiality; Non‑Public Information

 

9395

SECTION 10.13.

 

Interest Rate Limitation

 

9497

SECTION 10.14.

 

Conversion of Currencies

 

9497

SECTION 10.15.

 

Usa Patriot Act

 

9597

SECTION 10.16.

 

No Fiduciary Relationship

 

9598

SECTION 10.17.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

9598

 

 

NYDOCS02/1175986.51175986.8

iii

 

 

--------------------------------------------------------------------------------

 

 

Schedules:

 

 

 

Schedule 2.01

 

—

Commitments

Schedule 6.01

 

—

Existing Subsidiary Indebtedness

Schedule 6.02

 

—

Existing Liens

Schedule 6.03

 

—

Existing Sale and Leaseback Transactions

Exhibits:

 

 

 

Exhibit A

 

—

Form of Accession Agreement

Exhibit B

 

—

Form of Assignment and Assumption

Exhibit C

 

—

Form of Borrowing Subsidiary Agreement

Exhibit D

 

—

Form of Borrowing Subsidiary Termination

Exhibit E

 

—

[Reserved]

Exhibit F

 

—

Form of Maturity Date Extension Request

Exhibit G

 

—

Form of Tax Certificates

 

 

 

 

NYDOCS02/1175986.51175986.8

iv

 

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of March 13 2019 (the “Agreement”), among AGILENT
TECHNOLOGIES, INC., a Delaware corporation (the “Company”), the LENDERS party
hereto, and BNP PARIBAS, as Administrative Agent.

The parties hereto hereby agree as follows:

Article I

DEFINITIONS

Section 1.01.Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“2019 Incremental Term Amendment Agreement” means that certain Amendment No. 1
to Credit Agreement and Incremental Assumption Agreement, dated as of August 7,
2019, made by and among the Company, the Administrative Agent, the initial 2019
Incremental Term Lenders, which shall, for the avoidance of doubt, be an
Incremental Assumption Agreement.

“2019 Incremental Term Borrowing” means a borrowing consisting of simultaneous
2019 Incremental Term Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the 2019 Incremental
Term Lenders pursuant to Section 2.01(b).

“2019 Incremental Term Commitment” means, with respect to each 2019 Incremental
Term Lender, the commitment of such Lender to make 2019 Incremental Term Loans
to the Company pursuant to Section 2.01(b) in an aggregate principal amount not
to exceed the amount set forth opposite such 2019 Incremental Term Lender’s name
on Schedule I to the 2019 Incremental Term Amendment Agreement.

“2019 Incremental Term Effective Date” means the first date on which all of the
conditions specified in Section 5 of the 2019 Incremental Term Amendment
Agreement have been satisfied (or waived).

“2019 Incremental Term Facility” means the aggregate principal amount of the
2019 Incremental Term Loans extended by all 2019 Incremental Term Lenders
pursuant to Section 2.01(b) outstanding at such time.

“2019 Incremental Term Lender” means any Lender that has a 2019 Incremental Term
Commitment or that holds 2019 Incremental Term Loans.

“2019 Incremental Term Loan” means a Loan made by any 2019 Incremental Term
Lender under the 2019 Incremental Term Facility.

“2019 Incremental Term Maturity Date” means the date that is 364 days after the
effectiveness of the 2019 Incremental Term Amendment Agreement.

 

NYDOCS02/1175986.51175986.8

1

 

 

--------------------------------------------------------------------------------

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accession Agreement” means an Accession Agreement substantially in the form of
Exhibit A among an Increasing Lender, the Company and the Administrative Agent.

“Adjusted Consolidated Financial Indebtedness” of any Person means, at any time,
(a) the sum of (i) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder), (ii)
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (other than to the extent issued in respect of any
contingent deferred payment of consideration in acquisitions), (iii) the
principal amount of Securitization Transactions (excluding an amount up to
US$100,000,000), (iv) all Indebtedness in respect of Capital Lease Obligations,
(v) all Indebtedness of others of the type described in subclauses (i), (ii),
(iii) and (iv) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, and (vi) all Guarantees by such Person of
Indebtedness of others of the type described in subclauses (i), (ii), (iii) and
(iv) above, minus, (b) to the extent included in any of the items referred to in
clause (a) above, all Indebtedness at such time consisting of obligations of the
Company and the Subsidiaries as account parties in respect of letters of credit
and letters of guaranty that do not support Indebtedness, all determined on a
consolidated basis in accordance with GAAP.

“Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing denominated
in US Dollars for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1.00%) equal to the product of
(i) the LIBO Rate for US Dollars for such Interest Period multiplied by (ii) the
Statutory Reserve Rate and (b) with respect to any LIBOR Borrowing denominated
in any Alternative Currency (other than Euros) for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1.00%) equal to the LIBO Rate for such currency for such Interest Period;
provided, that if the Adjusted LIBO Rate is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Administrative Agent” means BNP Paribas, in its capacity as administrative
agent for the Lenders hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the heading hereto.

 

NYDOCS02/1175986.51175986.8

2

 

 

--------------------------------------------------------------------------------

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in US Dollars with a maturity of one month plus
1.00%.  For purposes of clause (c) above, the Adjusted LIBO Rate on any day
shall be based on the Screen Rate at approximately 11:00 a.m., London time, on
such day for deposits in US Dollars with a maturity of one month.  Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Alternative Currency” means Canadian Dollars, Euro, Sterling, Yen and any other
currency, other than US Dollars, (a) that is freely available, freely
transferable and freely convertible into US Dollars, (b) in which dealings in
deposits are carried on in the London interbank market and (c) that has been
designated by the Administrative Agent as an Alternative Currency at the request
of the Company, and with the consent of each Lender that has a Revolving
Commitment.

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, the Company or the Company’s Subsidiaries from time to time
concerning or relating to anti-money laundering.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or the Company’s Subsidiaries from time
to time concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving
Commitment.  If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, (x) with respect to any LIBOR Revolving
Loan, EURIBOR Revolving Loan, ABR Loan or the facility fees payable hereunder in
respect of the Commitments and Loans other than the 2019 Incremental Term
Commitments and 2019 Incremental Term Loans, the applicable rate per annum set
forth below under the caption “LIBOR/EURIBOR Margin”, “ABR Margin” or “Facility
Fee”, as the case may be, based upon the ratings by S&P, Moody’s and Fitch,
respectively, applicable on such date to the Index Debt:

 

Ratings (S&P/Moody’s/Fitch)

 

Facility Fee (% per annum)

 

LIBOR/ EURIBOR Margin (% per annum)

 

ABR Margin (% per annum)

Category 1

A-/A3/A- or above

 

0.080%

 

0.920%

 

0.000%

Category 2

BBB+/Baa1/BBB+

 

0.100%

 

1.025%

 

0.025%

Category 3

BBB/Baa2/BBB

 

0.125%

 

1.125%

 

0.125%

Category 4

BBB‑/Baa3/BBB-

 

0.175%

 

1.200%

 

0.200%

Category 5

BB+/Ba1/BB+ or below

 

0.200%

 

1.425%

 

0.425%

 

 

NYDOCS02/1175986.51175986.8

3

 

 

--------------------------------------------------------------------------------

 

and (y) with respect to any LIBOR 2019 Incremental Term Loan or ABR 2019
Incremental Term Loan, the applicable rate per annum set forth below under the
caption “LIBOR Margin” or “ABR Margin”, as the case may be, based upon the
ratings by S&P, Moody’s and Fitch, respectively, applicable on such date to the
Index Debt:

 

Ratings (S&P/Moody’s/Fitch)

 

 

 

LIBOR Margin (% per annum)

 

ABR Margin (% per annum)

Category 1

A-/A3/A- or above

 

 

 

0.625%

 

0.000%

Category 2

BBB+/Baa1/BBB+

 

 

 

0.750%

 

0.000%

Category 3

BBB/Baa2/BBB

 

 

 

0.875%

 

0.000%

Category 4

BBB‑/Baa3/BBB-

 

 

 

1.000%

 

0.000%

Category 5

BB+/Ba1/BB+ or below

 

 

 

1.250%

 

0.250%

 

For purposes of the foregoing, (a) if any of S&P, Moody’s or Fitch shall not
have in effect a rating for the Index Debt, then (i) if only one rating agency
shall not have in effect a rating for the Index Debt, the Category then in
effect shall be determined by reference to the remaining two effective ratings
for the Index Debt, (ii) if two rating agencies shall not have in effect a
rating for the Index Debt, one of such rating agencies shall be deemed to have
in effect a rating in Category 5 and the Category then in effect shall be
determined by reference to such deemed rating and the remaining rating in effect
and (iii) if no rating agency shall have in effect a rating for the Index Debt,
then Category 5 shall apply; (b) if the ratings in effect or deemed to be in
effect by S&P, Moody’s and Fitch for the Index Debt shall fall within different
Categories, then (i) if three ratings for the Index Debt are in effect, then
either (x) if two of the three ratings are in the same Category, such Category
shall apply or (y) if all three of the ratings are in different Categories, then
the Category corresponding to the middle rating for the Index Debt shall apply
and (ii) if only two ratings for the Index Debt are in effect or deemed to be in
effect, the Category then in effect shall be based on the higher of the two
ratings unless one of the two ratings is two or more Categories lower than the
other, in which case the Category then in effect shall be determined by
reference to the Category next below that of the higher of the two ratings; and
(c) if the ratings established or deemed to have been established by S&P,
Moody’s and Fitch for the Index Debt shall be changed (other than as a result of
a change in the rating system of S&P, Moody’s or Fitch), such change shall be
effective as of the date on which it is first publicly announced by the
applicable rating agency.  Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.  If the
rating system of S&P, Moody’s or Fitch shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Company and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

NYDOCS02/1175986.51175986.8

4

 

 

--------------------------------------------------------------------------------

 

“Arrangers” means BNP Paribas Securities Corp., Citibank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date hereof) and Wells Fargo Securities, LLC, in their capacities as joint
lead arrangers and joint bookrunners for the credit facility established
hereunder.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Attributable Debt” means, with respect to any Sale‑Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale‑Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale‑Leaseback Transaction (including any period for which such lease has been
extended).  In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date applicable to the Revolving
Borrowings and Swingline Loans and the date of termination of the Revolving
Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America (or any
other applicable jurisdiction) or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Person.

 

NYDOCS02/1175986.51175986.8

5

 

 

--------------------------------------------------------------------------------

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means the Company or any Borrowing Subsidiary.  

“Borrowing” means (a) Revolving Loans of the same Type and denominated in the
same currency and to the same Borrower, made, converted or continued on the same
date and, in the case of LIBOR Loans or EURIBOR Loans, as to which a single
Interest Period is in effect or, (b) a Swingline Loan or (c) a 2019 Incremental
Term Borrowing.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency that has a US Dollar Equivalent of
US$5,000,000 or more.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing or a
2019 Incremental Term Borrowing in accordance with Section 2.03 or a Swingline
Loan in accordance with Section 2.04.

“Borrowing Subsidiary” means any wholly-owned Subsidiary that has been
designated as a Borrowing Subsidiary pursuant to Section 2.20 and that has not
ceased to be a Borrowing Subsidiary as provided in such Section.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit C.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit D.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks in London or in
the country of origin of the applicable currency are not open for general
business, (b) when used in connection with a EURIBOR Loan, the term “Business
Day” shall also exclude any day on which banks in London are not open for
general business and any day on which the Trans‑European Automated Real‑time
Gross Settlement Express Transfer (TARGET) payment system is not open for the
settlement of payments in Euros and (c) when used in connection with a Loan to
any Borrower organized in a jurisdiction other than the United States of
America, the term “Business Day” shall also exclude any day on which commercial
banks in the jurisdiction of organization of such Borrower are not open for
general business.

 

NYDOCS02/1175986.51175986.8

6

 

 

--------------------------------------------------------------------------------

 

“Canadian Dollars” means the lawful currency of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property (or a combination thereof), which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on October 31, 2018, and
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP as in effect on October 31, 2018.  For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of shares representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Company; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Company by Persons who were neither
(i) nominated by the board of directors of the Company nor (ii) appointed by
directors so nominated.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption of any rule, regulation, treaty or other
law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or,
Swingline Loans or Loans under an Incremental Facility and (b) any Lender,
refers to whether such Lender has a Loan of a particular Class.

“Code” means the Internal Revenue Code of 1986 and any income tax regulations
promulgated thereunder.

“Collateralized Letter of Credit” means a Letter of Credit that has been
irrevocably cash collateralized by a Borrower pursuant to arrangements
reasonably satisfactory to the Issuing Bank that issued such Letter of Credit.

 

NYDOCS02/1175986.51175986.8

7

 

 

--------------------------------------------------------------------------------

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to Section
2.08 or pursuant to assignments by or to such Lender pursuant to Section
10.04.  The initial amount of each Lender’s Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption or Accession Agreement pursuant to
which such Lender shall have assumed or acquired its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
US$1,000,000,000.the Revolving Commitment or the commitment under any
Incremental Facility (including the 2019 Incremental Term Commitment).

“Company” has the meaning assigned to such term in the heading of this
Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lender” has the meaning assigned to such term in Section 2.09.

“Consolidated Capitalization” means, as of any date, the aggregate of the amount
of Consolidated Stockholders’ Equity for such date plus the outstanding amount
(without duplication) of Adjusted Consolidated Financial Indebtedness for such
date.

“Consolidated Stockholders’ Equity” means, at any time, the stockholders’ equity
of the Company at the end of the then most recently completed fiscal quarter or
fiscal year (as applicable) for which consolidated financial statements of the
Company have been delivered pursuant to Section 5.01(a) or 5.01(b) or, prior to
the delivery of any such financial statements, at January 31, 2019, but in each
case excluding therefrom (i) accumulated other comprehensive income or losses
and (ii) the non-cash charges for impairment of goodwill and other intangible
assets in an aggregate amount not to exceed US$100,000,000, determined on a
consolidated basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.

“Declining Lender” has the meaning assigned to such term in Section 2.09.

“Default” means any event or condition that constitutes, or upon notice or lapse
of time or both would become, an Event of Default.

 

NYDOCS02/1175986.51175986.8

8

 

 

--------------------------------------------------------------------------------

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Company or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good‑faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied), (c) has
failed, within three Business Days after request by a Credit Party made in good
faith to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event or a Bail-In Action.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Company, any Subsidiary or any other Affiliate of the Company.

“Environmental Laws” means all material laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

 

NYDOCS02/1175986.51175986.8

9

 

 

--------------------------------------------------------------------------------

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA and, on and after the
effectiveness of Title I of the Pension Act, any failure by any Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan or the failure to make any required contribution to a Multiemployer Plan;
(d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the receipt by the Company or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by the Company or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Company or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA (or, after the
effectiveness of Title II of the Pension Act, that it is in endangered or
critical status, within the meaning of Section 305 of ERISA); or (h) on and
after the effectiveness of Title I of the Pension Act, a determination that any
Plan is or is expected to be, in “at‑risk” status (as defined in
Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

NYDOCS02/1175986.51175986.8

10

 

 

--------------------------------------------------------------------------------

 

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, (a) the applicable Screen Rate or (b) if no Screen Rate is available for
such Interest Period, the arithmetic mean of the rates (rounded upwards to four
decimal places), supplied to the Administrative Agent at its request by the
Reference Banks (or such of the Reference Banks as shall supply such rates in
response to such request), quoted by the Reference Banks to leading banks in the
European interbank market for the offering of deposits in Euro for a period
comparable to the Interest Period for such Borrowing, in each case as of 11:00
a.m., Brussels time, on the Quotation Day; provided, that if the EURIBO Rate is
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate.

“Euro” or “€” means the single currency unit of the member States of the
European Community that adopt or have adopted the Euro as their lawful currency
in accordance with legislation of the European Community relating to Economic
and Monetary Union.

“Events of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any Alternative Currency, the rate at which such Alternative
Currency may be exchanged into US Dollars at the time of determination on such
day as set forth on the Reuters World Currency Page for such currency; provided
that in the event that such rate does not appear on the Reuters World Currency
Page, the Administrative Agent may use any reasonable method it reasonably deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by the Company under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

 

NYDOCS02/1175986.51175986.8

11

 

 

--------------------------------------------------------------------------------

 

“Existing Credit Agreement” means the Credit Agreement dated as of September 15,
2014, as heretofore amended, among the Company, the lenders party thereto, and
BNP Paribas, as administrative agent.

“Existing Maturity Date” has the meaning assigned to such term in Section 2.09.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1.00%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided, that if the Federal Funds Effective Rate is less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Financial Officer” means, with respect to any Borrower, the chief executive
officer, the chief financial officer, the principal accounting officer, the
treasurer, any assistant treasurer or the controller of such Borrower.

“Fitch” means Fitch Ratings Inc., or any successor by merger or consolidation to
its ratings agency business.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary of the Company that is organized under
the laws of a jurisdiction other than the United States of America, a State
thereof or the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other similar governmental entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra‑national body exercising such
powers or functions, such as the European Union or the European Central Bank).

 

NYDOCS02/1175986.51175986.8

12

 

 

--------------------------------------------------------------------------------

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount, as of any
date of determination, of any Guarantee shall be the principal amount
outstanding on such date of the Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), in good faith by a
Financial Officer of the Company)).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreements relating to such Hedging Agreements and any offsetting
benefits in relation to the underlying exposure associated with such Hedging
Agreements (to the extent such Hedging Agreements were entered into for bona
fide hedging purposes and not for speculation), (a) for any date on or after the
date such Hedging Agreements have been closed out and termination values
determined in accordance therewith (but not yet paid), such termination values,
and (b) for any date prior to the date referenced in clause (a), the
mark‑to‑market values for such Hedging Agreements, determined based on one or
more mid‑market or other readily available quotations provided by any recognized
dealer in Hedging Agreements of such type (which may include a Lender or any
Affiliate of a Lender).

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Increasing Lender” has the meaning assigned to such term in
Section 2.08(c)(iii).

 

NYDOCS02/1175986.51175986.8

13

 

 

--------------------------------------------------------------------------------

 

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower requesting commitments under the applicable Incremental Facility,
the Administrative Agent and one or more Increasing Lenders.  

“Incremental Facility” has the meaning assigned to such term in
Section 2.08(c)(i).

“Incremental Facility Effective Date” has the meaning assigned to such term in
Section 2.08(c)(vi).

“Incremental Revolving Credit Facility” has the meaning assigned to such term in
Section 2.08(c)(i).

“Incremental Term Loan Facility” has the meaning assigned to such term in
Section 2.08(c)(i).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (other than to the extent issued
in respect of any contingent deferred payment of consideration in acquisitions),
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding (i) accounts payable incurred in the ordinary course of
business and (ii) earn‑outs, hold‑backs and similar deferred payment of
consideration in acquisitions), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all Securitization Transactions of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Repurchase Obligations.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).  

“Index Debt” means senior, unsecured, long‑term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
February 2019 relating to the Company and the Transactions.

 

NYDOCS02/1175986.51175986.8

14

 

 

--------------------------------------------------------------------------------

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing or 2019 Incremental Term Borrowing in accordance with
Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any LIBOR Loan or EURIBOR Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a LIBOR Borrowing or EURIBOR Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Swingline Loan, the day that such
Swingline Loan is required to be repaid.

“Interest Period” means, with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one week or one,
two, three or six months (or, if agreed to by each applicable Lender, twelve
months) thereafter, as the applicable Borrower may elect; provided that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of any Interest Period that is a multiple of months, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that is a multiple of months pertaining to a LIBOR Borrowing or EURIBOR
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Issuing Bank” means BNP Paribas, Citibank N.A., Bank of America, N.A., Wells
Fargo Bank, National Association and each other Lender that shall have become an
Issuing Bank hereunder as provided in Section 2.05(j) (other than any Person
that shall have ceased to be an Issuing Bank as provided in Section 2.05(k)),
each in its capacity as an issuer of Letters of Credit hereunder.  Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate (it being agreed that such Issuing Bank shall, or shall cause
such Affiliate to, comply with the requirements of Section 2.05 with respect to
such Letters of Credit).

“LC Disbursement” means a payment made by any Issuing Bank in respect of a
Letter of Credit.

“LC Expiration Date” has the meaning assigned to such term in Section 2.05(c).

 

NYDOCS02/1175986.51175986.8

15

 

 

--------------------------------------------------------------------------------

 

“LC Exposure” means, at any time, (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time (expressed in Dollars in the amount
of the US Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) plus (b) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrowers at such time (expressed in Dollars in the amount of the US
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency); provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any documentation related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the US Dollar Equivalent
of the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.  The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the aggregate LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Accession Agreement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the 2019
Incremental Term Lenders.

“Letter of Credit” means any letter of credit issued and outstanding under this
Agreement.

“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, the applicable Screen Rate at approximately
11:00 a.m., London time or, in the case of a LIBOR Borrowing denominated in
Canadian Dollars, at approximately 10:00 a.m. Toronto time, on the Quotation Day
for such currency for such Interest Period, as the rate for deposits of such
currency with a maturity comparable to such Interest Period.  In the event that
no Screen Rate is available for such currency at such time for any reason, then
the “LIBO Rate” with respect to such LIBOR Borrowing denominated in such
currency for such Interest Period shall be the rate at which deposits of such
currency in an amount equal to the Borrowing Minimum for such currency and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, on the Quotation Day
for such currency.

“LIBO Rate Successor Rate” has the meaning assigned to such term in Section
2.14(b).

 

NYDOCS02/1175986.51175986.8

16

 

 

--------------------------------------------------------------------------------

 

“LIBO Successor Rate Conforming Changes” has the meaning assigned to such term
in Section 2.14(b).

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Lien” means (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing), (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities and
(d) any assignment or sale of any income or revenues (including accounts
receivable) or rights in respect thereof.

“Loan Documents” means this Agreement, each Accession Agreement, each agreement
referred to in Section 2.05(j) and each promissory note delivered pursuant to
this Agreement.

“Loan Party” means the Company, in its capacity as a Borrower and as a guarantor
of the Obligations of the other Borrowers pursuant to Article IX, and each
Borrowing Subsidiary.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations or financial condition of the Company and the Subsidiaries,
taken as a whole, (b) a material impairment of the ability of the Company to
perform its obligations hereunder or (c) a material impairment of the rights or
remedies available to the Lenders or the Administrative Agent hereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Company and the Subsidiaries in an aggregate outstanding
principal amount exceeding US$100,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of (a) any Hedging Agreements at any time shall be the
Hedge Termination Value thereof at such time and (b) any Securitization
Transaction shall be determined as set forth in the definition of such term.

“Material Subsidiary” means any Subsidiary (a) that is a Subsidiary Borrower,
(b) the consolidated assets of which equal 5.00% or more of the consolidated
assets of the Company and the Subsidiaries as of the last day of the most recent
fiscal quarter of the Company or (c) the consolidated revenues of which equal
5.00% or more of the consolidated revenues of the Company and the Subsidiaries
for the most recent period of four consecutive fiscal quarters; provided that if
at the end of the most recent fiscal quarter or for the most recent period of
four consecutive fiscal quarters the consolidated assets or consolidated
revenues of all Subsidiaries that under clauses (b) and (c) above would not
constitute Material Subsidiaries shall have exceeded 50% of the consolidated
assets or 50% of the consolidated revenues of the Company and the Subsidiaries,
then one or more of such excluded Subsidiaries shall for all purposes of this
Agreement be deemed to be Material Subsidiaries in descending order based on the
amounts of their consolidated assets until such excess shall have been
eliminated.

 

NYDOCS02/1175986.51175986.8

17

 

 

--------------------------------------------------------------------------------

 

“Maturity Date” means (i) with respect to any Revolving Borrowing or Swingline
Loan, March 13, 2024, as such date may be extended pursuant to Section 2.09 and
(ii) with respect to any 2019 Incremental Term Borrowing, the 2019 Incremental
Term Maturity Date.

“Maturity Date Extension Request” means a request by the Company, substantially
in the form of Exhibit F hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to
Section 2.09.

“MNPI” means material information concerning the Company and the other
Subsidiaries and their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the United States Securities Act of 1933 and the Exchange Act.

“Moody’s” means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to its ratings agency business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA which the Company or any ERISA Affiliate (other than any Person
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) has maintained, sponsored, contributed to or accrued an obligation
to contribute to, or has within any of the preceding six plan years maintained,
sponsored, contributed to or accrued an obligation to contribute.

“Non‑Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 10.02, and that has been consented to
by the Required Lenders.

“Non‑Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Obligations” means, with respect to any Borrower, the due and punctual payment
of (a) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to such Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) each payment required to be made by such Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral, and (c) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
such Borrower under this Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Lender or Issuing Bank
and the jurisdiction imposing such Taxes (other than a connection arising from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

 

NYDOCS02/1175986.51175986.8

18

 

 

--------------------------------------------------------------------------------

 

“Other Taxes” means any and all present or future stamp court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes or are imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Participant” has the meaning assigned to such term in Section 10.04(c).

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006.  

“Permitted Liens” means:

 

(a)Liens imposed by law for Taxes assessments and other government charges that
are not yet due and payable or are being contested in compliance with
Section 5.05;

(b)statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and suppliers, and similar Liens imposed by Law, in each case incurred in the
ordinary course of business for sums not yet delinquent by more than 30 days or
being contested in good faith;

(c)Liens incurred and pledges and deposits made in the ordinary course of
business in connection with workers’ compensation, disability or unemployment
insurance, old‑age pensions, retiree health benefits and other similar plans or
programs and other social security laws or regulations;

(d)deposits to secure the performance of (or to secure letters of credit or
letters of guarantee that secure the performance of) bids, trade contracts,
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business;

(e)leases, licenses, subleases or sublicenses granted to others (other than as
security for Indebtedness) not interfering in any material respect with the
ordinary conduct of the business of the Company and the Subsidiaries, taken as a
whole;

 

NYDOCS02/1175986.51175986.8

19

 

 

--------------------------------------------------------------------------------

 

(f)(i) easements, covenants, conditions, restrictions, zoning restrictions,
building codes, land use laws, leases, subleases, licenses, rights of way, minor
irregularities in, or lack of, title and similar encumbrances affecting real
property, (ii) with respect to any lessee’s or licensee’s interest in real or
personal property, mortgages, liens, rights and obligations and other
encumbrances arising by, through or under any owner, lessor or licensor thereof
and (iii) leases, licenses, rights and obligations in connection with patents,
copyrights, trademarks, tradenames and other intellectual property, in each case
that do not secure the payment of Indebtedness to the extent, in the case of
each of clauses (i), (ii) and (iii), that the Liens referred to therein do not,
in the aggregate, materially detract from the value of the affected property as
used by the Company or any Subsidiary in the ordinary course of business or
interfere in any material respect with the ordinary conduct of the business of
the Company and the Subsidiaries, taken as a whole;

(g)(i) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII, and deposits securing appeal or other
surety bonds related to such judgments and (ii) Liens created pursuant to
attachment, garnishee orders or other process in connection with pre-judgment
court proceedings;

(h)Liens in favor of any Governmental Authority (i) to secure partial progress,
advance or other payments pursuant to any contract or statute or (ii) to secure
any Indebtedness incurred for the purpose of financing all or part of the
purchase price or cost of constructing or improving the property subject to such
Liens;

(i)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j)customary landlords’ Liens under leases to which such Person is a party;

(k)Liens arising under short‑term repurchase agreements or reverse repurchase
agreements with respect to US Treasury securities or other cash equivalent
investments, short‑term securities lending and securities borrowing agreements
and similar transactions employed in connection with the management of cash and
cash equivalents and short‑term investments;

(l)normal and customary rights of setoff, banker’s Liens and similar rights in
respect of deposits of cash, or in respect of investment securities accounts, in
favor of banks or other depository institutions;

(m)sales, assignments, transfers or dispositions of accounts receivable in the
ordinary course of business for purposes of collection (but not as part of any
Securitization Transaction);

(n)Liens arising from precautionary UCC financing statement filings with respect
to, and rights of third parties in equipment or inventory consigned to the
Company or any of its Subsidiaries in connection with, consignment arrangements
entered into by the Company or any of its Subsidiaries in the ordinary course of
business;  

 

NYDOCS02/1175986.51175986.8

20

 

 

--------------------------------------------------------------------------------

 

(o)Liens on assets pursuant to merger agreements, stock or asset purchase
agreements and similar purchase agreements in respect of the disposition of such
assets by the Company or its Subsidiaries; and

(p) call arrangements, rights of first refusal and similar rights and customary
reciprocal easements and other rights of use relating to (i) investments in
joint ventures, partnerships and the like, (ii) investments in equity
securities, or (iii) ownership of undivided interests in assets subject to a
joint ownership or similar agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 10.12(c).  

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BNP Paribas as its prime rate in effect at its principal office in
New York City.  Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Quotation Day” means (a) with respect to any currency (other than Sterling and
Euro) for any Interest Period, two Business Days prior to the first day of such
Interest Period, (b) with respect to Sterling for any Interest Period, the first
day of such Interest Period and (c) with respect to Euro for any Interest
Period, the day two TARGET Days before the first day of such Interest Period, in
each case unless market practice differs in the Relevant Interbank Market for
any currency, in which case the Quotation Day for such currency shall be
determined by the Administrative Agent in accordance with market practice in the
Relevant Interbank Market (and if quotations would normally be given by leading
banks in the Relevant Interbank Market on more than one day, the Quotation Day
shall be the last of those days).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Banks” means, in relation to EURIBOR, the principal London office of
BNP Paribas or such other banks as may be appointed by the Administrative Agent
in consultation with the Company, provided that any such bank agrees to serve in
such capacity.

 

NYDOCS02/1175986.51175986.8

21

 

 

--------------------------------------------------------------------------------

 

“Register” has the meaning assigned to such term in Section 10.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Relevant Interbank Market” means (a) with respect to any currency other than
Euros, the London interbank market and (b) with respect to Euros, the European
interbank market.

“Repurchase Obligations” means, at any time, the aggregate amount of all
accrued, absolute or contingent repurchase obligations (including repurchase
obligations that become due on a future date) of the Company and the
Subsidiaries at such time, in each case to the extent such amounts would be
shown as liabilities on a consolidated balance sheet of the Company as of such
time prepared in accordance with GAAP.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Revolving Commitments representing more than 50% of the aggregate
Revolving Credit Exposures and unused Revolving Commitments at such time.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a EURIBOR Loan or a LIBOR Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a EURIBOR Loan or a
LIBOR Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof, (iii)
each date of any payment by any Issuing Bank under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the Issuing Banks shall determine or the Required
Lenders shall require.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be reduced or increased from time to time pursuant to
Section 2.08 or pursuant to assignments by or to such Lender pursuant to
Section 10.04.  The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption or Accession
Agreement pursuant to which such Lender shall have assumed or acquired its
Revolving Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Revolving Commitments is US$1,000,000,000.  

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of (a) the sum of the US Dollar
Equivalents of the principal amounts of such Lender’s outstanding Revolving
Loans, (b) the amount of such Lender’s LC Exposure and (c) the amount of such
Lender’s Swingline Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

NYDOCS02/1175986.51175986.8

22

 

 

--------------------------------------------------------------------------------

 

“Sale‑Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred;
provided that any such arrangement entered into within 180 days after the
acquisition or construction of the subject property shall not be deemed to be a
“Sale‑Leaseback Transaction”.

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions broadly restricting
or prohibiting dealings with such country, territory or government.

“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or the U.S. Department of Commerce), the
United Nations Security Council, the European Union or any of its member states,
Her Majesty’s Treasury, Switzerland or any other relevant authority, (b) any
Person located, organized or resident in, or any Governmental Entity or
governmental instrumentality of, a Sanctioned Country or (c) any Person 25% or
more directly or indirectly owned by, controlled by, or acting for the benefit
or on behalf of, any Person, individually, or Persons, together, described in
clauses (a) or (b) hereof.

“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or the U.S. Department of Commerce (b) the United Nations
Security Council; (c) the European Union or any of its member states; (d) Her
Majesty’s Treasury; (e) Switzerland; or (f) any other relevant authority.

“Scheduled Unavailability Date” has the meaning assigned to such term in
Section 2.14(b)(ii).

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period for
a Revolving Loan denominated in a currency other than Canadian Dollars, the ICE
Benchmark Administration Settlement Rate for such Interest Period as set forth
on the applicable Reuters screen (and if such service ceases to be available,
another service displaying the appropriate rate designated by the Administrative
Agent), (b) in respect of the LIBO Rate for any Interest Period for a Revolving
Loan denominated in Canadian Dollars, the Canadian Dollar Offered Rate as set
forth on the Reuters Screen CDOR Page and (c) in respect of the EURIBO Rate for
any Interest Period, the percentage per annum determined by the Banking
Federation of the European Union for such Interest Period as set forth on the
applicable Reuters screen (and if such services ceases to be available, another
service displaying the appropriate rate designated by the Administrative Agent).

“SEC” means the United States Securities and Exchange Commission.

 

NYDOCS02/1175986.51175986.8

23

 

 

--------------------------------------------------------------------------------

 

“Securitization Transaction” means any transfer by the Company or any Subsidiary
of accounts receivable or interests therein (a) to a trust, partnership,
corporation or other entity, which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the transferee or
successor transferee of indebtedness or other securities that are to receive
payments from, or that represent interests in, the cash flow derived from such
accounts receivable or interests therein, or (b) directly to one or more
investors or other purchasers in a securitization or similar financing
transaction (excluding, for the avoidance of doubt, (i) transfers to
Subsidiaries or Affiliates of the Company, (ii) transfers of delinquent
receivables for collection, (iii) transfers in connection with a sale of a line
of business or a Person, and (iv) uncommitted factoring arrangements and similar
uncommitted receivables sale transactions).  The “amount” or “principal amount”
of any Securitization Transaction shall be deemed at any time to be the
aggregate principal or stated amount of the amounts invested  by investors that
are not Affiliates of the Company in connection with such Securitization
Transaction and paid to the Company or its Subsidiaries, as reduced by the
aggregate amounts received by such investors from the payment of receivables and
applied to reduce such invested amounts.  For the avoidance of doubt, the
“amount” or “principal amount” of any Securitization Transaction shall not
include obligations that correspond to a deferred purchase price or other
consideration owing to the Company or any of its Subsidiaries funded on a
deferred basis from the proceeds of the collections on such receivables, a
subordinated interest held by the Company or any of its Subsidiaries or the
reserve or over-collateralization established or maintained for the benefit of
the unaffiliated third party purchasers or financial institutions participating
in such transaction.

“S&P” means S&P Global Ratings, or any successor by merger or consolidation to
its rating agency business.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Sterling” means the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

NYDOCS02/1175986.51175986.8

24

 

 

--------------------------------------------------------------------------------

 

“Subsidiary” means any subsidiary of the Company.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be such Lender’s Applicable Percentage of the aggregate
Swingline Exposure.

“Swingline Lender” means BNP Paribas, in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.  

“Syndication Agents” means Citibank, N.A., Bank of America, N.A. and Wells Fargo
Bank, National Association, in their capacities as syndication agents with
respect to the credit facility established hereunder.

“TARGET Day” means any day on which both (a) the TARGET payment system (or, if
such payment system ceases to be operative, such other payment system, if any,
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro and (b) banks in London are open for general
business.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“Transactions” means the execution, delivery and performance by the Company and
the other Borrowers of this Agreement, the borrowing of Loans, the use of
proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate or the Alternate Base
Rate, in the case of Loans denominated in US Dollars, (b) the Adjusted LIBO
Rate, in the case of Loans denominated in Alternative Currencies (other than
Euros) or (c) the EURIBO Rate, in the case of Loans denominated in Euros.

“Unrestricted Cash” means cash and cash equivalents that are not subject to any
Lien other than any Lien permitted under clause (a) or (l) of the definition of
the term “Permitted Lien”.

“Unreimbursed Amount” has the meaning assigned to such term in Section 2.05(e).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

NYDOCS02/1175986.51175986.8

25

 

 

--------------------------------------------------------------------------------

 

“US Borrowing Subsidiary” means any Borrowing Subsidiary that is a US
Subsidiary.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.

“US Dollars” or “US$” means the lawful currency of the United States of America.

“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party or the Administrative Agent.  

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” means the lawful currency of Japan.

Section 1.02.Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”).  Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).

Section 1.03.Terms Generally; Interpretive Provisions.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  The word “law” shall be construed as referring to
all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities.  Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein (including this Agreement) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restriction on assignment set forth herein) and, in the
case of any Governmental Authority, any

 

NYDOCS02/1175986.51175986.8

26

 

 

--------------------------------------------------------------------------------

 

other Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person.  Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

Section 1.04.Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) if any
change in GAAP after the date hereof would affect the computation of any
financial ratio, requirement, term or other covenant set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio, requirement, term or covenant to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders); provided, that, until so amended, (i) such ratio, requirement
or covenant shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio,
requirement or covenant made before and after giving effect to such change in
GAAP, and (b) notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Company or any Subsidiary at
“fair value”, as defined therein, or to any other accounting principle, if in
each case, such election or such other accounting principle results in the
amount of such Indebtedness being below or above the stated principal amount of
such Indebtedness.

 

NYDOCS02/1175986.51175986.8

27

 

 

--------------------------------------------------------------------------------

 

Section 1.05.Currency Translation.  The Administrative Agent shall determine the
US Dollar Equivalent of any Borrowing denominated in an Alternative Currency two
Business Days prior to the initial Interest Period therefor and as of the date
two Business Days prior to the commencement of each subsequent Interest Period
therefor, in each case using the Exchange Rate in effect on the date of
determination, and each such amount shall, except as provided in the next
sentence, be the US Dollar Equivalent of such Borrowing until the next
Revaluation Date.  The Administrative Agent may also determine the US Dollar
Equivalent of any Borrowing denominated in an Alternative Currency as of each
Revaluation Date, in each case using the Exchange Rate in effect on the
Revaluation Date, and each such amount shall be the US Dollar Equivalent of such
Borrowing until the next Revaluation Date. The Administrative Agent shall notify
the Company and the applicable Lenders of each determination of the US Dollar
Equivalent of each Borrowing.

Article II

THE CREDITS

Section 2.01.Commitments.  (a)  Revolving Loans.  Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans to the
Company and the Borrowing Subsidiaries, denominated in US Dollars or Alternative
Currencies, from time to time during the Availability Period in an aggregate
principal amount at any time outstanding that will not result in (ai) such
Lender’s Revolving Credit Exposure exceeding its Revolving Commitment or
(bii) the sum of the total Revolving Credit Exposures exceeding the total
Revolving Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

(b)  2019 Incremental Term Loans.  Subject to the terms and conditions set forth
herein, each 2019 Incremental Term Lender agrees to make 2019 Incremental Term
Loans to the Company, denominated in US Dollars, on any single Business Day on
or after the 2019 Incremental Term Effective Date (but not later than August 30,
2019), in an aggregate principal amount that will not exceed such Lender’s 2019
Incremental Term Commitment. 2019 Incremental Term Loans borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed.

Section 2.02.Loans and Borrowings.  (a)  (i)  Each Revolving Loan shall be made
as part of a Borrowing consisting of Revolving Loans denominated in the same
currency and made by the Lenders ratably in accordance with their respective
Revolving Commitments.  The failure of any Lender to make any Revolving Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Revolving Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make
Revolving Loans as required.

(ii)  Each 2019 Incremental Term Loan shall be made as part of a Borrowing
consisting of 2019 Incremental Term Loans denominated US Dollars and made by the
2019 Incremental Term Lenders ratably in accordance with their respective 2019
Incremental Term Commitments.  The failure of any 2019 Incremental Term Lender
to make any 2019 Incremental Term Loan required to be made by it shall not
relieve any other 2019 Incremental Term Lender of its obligations hereunder;
provided that the 2019 Incremental Term Commitments of the 2019 Incremental Term
Lenders are several and no 2019 Incremental Term Lender shall be responsible for
any other 2019 Incremental Term Lender’s failure to make 2019 Incremental Term
Loans as required.

 

NYDOCS02/1175986.51175986.8

28

 

 

--------------------------------------------------------------------------------

 

(b)Subject to Section 2.14, (i) each Revolving Borrowing or 2019 Incremental
Term Borrowing denominated in US Dollars shall be comprised entirely of ABR
Loans or LIBOR Loans, as the applicable Borrower may request in accordance
herewith, (ii) each Revolving Borrowing denominated in Euros shall be comprised
entirely of EURIBOR Loans and (iii) each Revolving Borrowing denominated in an
Alternative Currency (other than Euros) shall be comprised entirely of LIBOR
Loans.  Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c)At the commencement of each Interest Period for any LIBOR Revolving
Borrowing, LIBOR 2019 Incremental Term Borrowing or EURIBOR Revolving Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum and at the time
each ABR Revolving Borrowing or ABR 2019 Incremental Term Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
US$100,000 and not less than US$500,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).  Each
Swingline Loan shall be in an integral multiple of US$1,000,000.  Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than (i) a total of 15 LIBOR Revolving Borrowings
and EURIBOR Revolving Borrowings outstanding or (ii) a total of five LIBOR 2019
Incremental Term Borrowings outstanding.

(d)Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date applicable to such Borrowing.

Section 2.03.Requests for Revolving Borrowings or 2019 Incremental Term
Borrowings.  (x) To request a Revolving Borrowing, the applicable Borrower shall
notify the Administrative Agent (a) in the case of a LIBOR Revolving Borrowing
denominated in US Dollars, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing, (b) in the case of a
LIBOR Revolving Borrowing denominated in an Alternative Currency or a EURIBOR
Revolving Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the proposed Borrowing and (c) in the case of an ABR
Revolving Borrowing, not later than 12:00 noon, New York City time, on the date
of the proposed Borrowing.  Each such Borrowing Request shall be irrevocable and
shall be made by hand delivery or fax to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by a
Financial Officer of the applicable Borrower (or, in the case of any Borrowing
denominated in US Dollars, by telephone notification, confirmed promptly by hand
delivery or fax to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by a Financial Officer of
the applicable Borrower).  Each such telephonic or written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(a)the Borrower requesting such Borrowing;

 

NYDOCS02/1175986.51175986.8

29

 

 

--------------------------------------------------------------------------------

 

(b)the currency (which shall be US Dollars or an Alternative Currency) and the
principal amount of such Borrowing;

(c)the date of such Borrowing, which shall be a Business Day;

(d)if such Borrowing is denominated in US Dollars, the Type of such Borrowing;

(e)in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;

(f)the location and number of the account to which funds are to be disbursed or,
in the case of any ABR Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), the identity
of the Issuing Bank that made such LC Disbursement; and

(g)in the case of a Borrowing by a Borrowing Subsidiary that is not a US
Borrowing Subsidiary, the jurisdiction from which payments of the principal and
interest on such Borrowing will be made.

If no currency is specified with respect to any requested Revolving Borrowing,
then the applicable Borrower shall be deemed to have selected US Dollars.  If no
election as to the Type of Revolving Borrowing denominated in US Dollars is
specified, then the requested Revolving Borrowing shall be an ABR Revolving
Borrowing.  If no Interest Period is specified with respect to any requested
LIBOR Revolving Borrowing or a EURIBOR Revolving Borrowing, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

(y) To request a 2019 Incremental Term Borrowing, the Company shall notify the
Administrative Agent (a) in the case of a LIBOR 2019 Incremental Term Borrowing,
not later than 1:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing and (b) in the case of an ABR 2019 Incremental
Term Borrowing, not later than 12:00 noon, New York City time, on the date of
the proposed Borrowing.  Each such Borrowing Request shall be irrevocable and
shall be made by hand delivery or fax to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by a
Financial Officer of the Company (or by telephone notification, confirmed
promptly by hand delivery or fax to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by a
Financial Officer of the Company).  Each such telephonic or written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(a)the date of such Borrowing, which shall be a Business Day;

(b)the Type of such Borrowing;

 

NYDOCS02/1175986.51175986.8

30

 

 

--------------------------------------------------------------------------------

 

(c)in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(d)the location and number of the account to which funds are to be disbursed.

If no election as to the Type of 2019 Incremental Term Borrowing is specified,
then the requested 2019 Incremental Term Borrowing shall be an ABR 2019
Incremental Term Borrowing.  If no Interest Period is specified with respect to
any requested LIBOR 2019 Incremental Term Borrowing, then the Company shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each 2019 Incremental Term Lender of the
details thereof and of the amount of such Lender’s 2019 Incremental Term Loan to
be made as part of the requested 2019 Incremental Term Borrowing.

Section 2.04.Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans denominated in
US Dollars to the Company and the Borrowing Subsidiaries from time to time
during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding US$50,000,000, (ii) the total Revolving
Credit Exposures exceeding the total Revolving Commitments and (iii) in the
event the Existing Maturity Date shall have been extended as provided in
Section 2.09, the sum of the LC Exposure attributable to Letters of Credit
expiring after any Existing Maturity Date and the Swingline Exposure
attributable to Swingline Loans maturing after such Existing Maturity Date
exceeding the total Revolving Commitments that shall have been extended to a
date after the latest expiration date of such Letters of Credit and the latest
maturity date of such Swingline Loans; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.

(b)To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent by telephone, confirmed promptly by hand delivery or fax,
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date of such Swingline Loan (which shall be a Business Day) and the principal
amount of such Swingline Loan.  The Administrative Agent will promptly advise
the Swingline Lender of any such notice received by it.  The Swingline Lender
shall make each Swingline Loan available to applicable Borrower by means of a
credit to the general deposit account of such Borrower with the Swingline Lender
(or, in the case of a Swingline Loan identified by the applicable Borrower in
its notice to be made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the applicable Issuing Bank
identified in such notice) by 3:00 p.m., New York City time, on the requested
date of such Swingline Loan.

 

NYDOCS02/1175986.51175986.8

31

 

 

--------------------------------------------------------------------------------

 

(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding.  Such notice shall specify the aggregate amount
of Swingline Loans in which the Lenders will be required to
participate.  Promptly following receipt of such notice, the Administrative
Agent will give notice thereof to each Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Lender
hereby absolutely and unconditionally agrees to pay, upon receipt of notice as
provided above, to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in Swingline Loans is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
Lender further acknowledges and agrees that, in making any Swingline Loan, the
Swingline Lender shall be entitled to rely, and shall not incur any liability
for relying, upon the representation and warranty of the applicable Borrower
deemed made pursuant to Section 4.02, unless, at least one Business Day prior to
the time such Swingline Loan was made, the Required Lenders shall have notified
the Swingline Lender (with a copy to the Administrative Agent) in writing that,
as a result of one or more events or circumstances described in such notice, one
or more of the conditions precedent set forth in Section 4.02 would not be
satisfied if such Swingline Loan were then made (it being understood and agreed
that, in the event the Swingline Lender shall have received any such notice,
such Swingline Lender shall not have any obligation to make any Swingline Loan
until and unless it shall be satisfied that the events and circumstances
described in such notice shall have been cured or otherwise shall have ceased to
exist).  Each Lender shall comply with its obligations under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders pursuant to this paragraph), and the Administrative Agent shall promptly
pay to the Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the relevant Borrower of any participations in
any Swingline Loan acquired pursuant to this paragraph, and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Lender.  Any amounts received by the Swingline Lender from
the relevant Borrower (or other party on behalf of such Borrower) in respect of
a Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to any Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve any Borrower of any default in the payment thereof.

 

NYDOCS02/1175986.51175986.8

32

 

 

--------------------------------------------------------------------------------

 

Section 2.05.Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, any Borrower may request any Issuing Bank to issue
Letters of Credit (or to amend, renew or extend outstanding Letters of Credit)
denominated in US Dollars or any Alternative Currency for its own account or, so
long as the Company is a joint and several co‑applicant with respect thereto,
for the account of any Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time from and including the Effective Date to but excluding the fifth
Business Day prior to the Maturity Date applicable to Revolving Borrowings.  In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by any Borrower to, or entered into by
any Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  The Company unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
account of any Subsidiary as provided in the first sentence of this paragraph,
the Company will be fully responsible for the reimbursement of LC Disbursements,
the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Company hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor of the
obligations of any Subsidiary that shall be an account party in respect of any
such Letter of Credit).

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the requesting Borrower
shall deliver (or transmit by electronic communication, if arrangements for
doing so have been approved by the recipient) to the applicable Issuing Bank and
the Administrative Agent, reasonably in advance of the requested date of
issuance, amendment, renewal or extension, a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount and
currency of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be reasonably necessary to enable
the applicable Issuing Bank to prepare, amend, renew or extend such Letter of
Credit.  If requested by the applicable Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the applicable Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
US$75,000,000 and (ii) the total Revolving Credit Exposures will not exceed the
total Revolving Commitments and (iii) in the event the Existing Maturity Date
shall have been extended as provided in Section 2.09, the sum of the LC Exposure
attributable to Letters of Credit expiring after any Existing Maturity Date and
the Swingline Exposure attributable to Swingline Loans maturing after such
Existing Maturity Date shall not exceed the total Revolving Commitments that
shall have been extended to a date after the latest expiration date of such
Letters of Credit and the latest maturity date of such Swingline
Loans.  Notwithstanding the foregoing, no Issuing Bank shall be under any
obligation to issue any Letter of Credit if (i) any order, judgment or decree of
any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain

 

NYDOCS02/1175986.51175986.8

33

 

 

--------------------------------------------------------------------------------

 

such Issuing Bank from issuing the Letter of Credit, or any law applicable to
such Issuing Bank or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which such Issuing Bank in good faith
deems material to it, (ii) the issuance of the Letter of Credit would violate
one or more policies of such Issuing Bank applicable to letters of credit
generally or (iii) such Issuing Bank does not as of the issuance date of the
requested Letter of Credit issue Letters of Credit in the requested currency.

(c)Expiration Date.  Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) except as set forth
below with respect to Collateralized Letters of Credit, the date that is five
Business Days prior to the Maturity Date applicable to Revolving Borrowings (the
“LC Expiration Date”); provided that at the request of the applicable Borrower,
any Letter of Credit may provide for automatic renewals for additional periods
of up to one year subject to a right on the part of the applicable Issuing Bank
to prevent any such renewal from occurring by giving notice to the beneficiary
during a specified period in advance of any such renewal, and the failure of
such Issuing Bank to give such notice by the end of such period shall for all
purposes hereof be deemed an extension of such Letter of Credit; provided
further that in no event shall any Letter of Credit, as extended from time to
time, expire on any date following the LC Expiration Date.  Notwithstanding
clause (ii) of the preceding sentence, (A) any Collateralized Letter of Credit
may, with the consent of the Issuing Bank that issued such Collateralized Letter
of Credit, expire on any date following the LC Expiration Date and (B) any
Letter of Credit that contains a customary “evergreen” provision may renew
pursuant to such evergreen provision to an expiration date following the LC
Expiration Date if such Letter of Credit becomes a Collateralized Letter of
Credit at least 15 Business Days prior to the latest date upon which the
applicable Issuing Bank would be entitled to terminate such Letter of Credit
prior to its automatic renewal pursuant to such “evergreen” provision.

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank that
issued such Letter of Credit hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage from time to time of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by such Issuing Bank and not reimbursed by the applicable Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the applicable Borrower for any
reason.  Subject to paragraph (m) of this Section, each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and

 

NYDOCS02/1175986.51175986.8

34

 

 

--------------------------------------------------------------------------------

 

unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.  Each Lender further
acknowledges and agrees that, in issuing, amending, renewing or extending any
Letter of Credit, the applicable Issuing Bank shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of the applicable Borrower deemed made pursuant to Section 4.02, unless, at
least one Business Day prior to the time such Letter of Credit is issued,
amended, renewed or extended (or, in the case of an automatic renewal permitted
pursuant to paragraph (c) of this Section, at least one Business Day prior to
the latest date upon which the applicable Issuing Bank would be entitled to
terminate such Letter of Credit prior to its automatic renewal), the Required
Lenders shall have notified the applicable Issuing Bank (with a copy to the
Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02 would not be satisfied if such Letter of Credit were
then issued, amended, renewed or extended (it being understood and agreed that,
in the event any Issuing Bank shall have received any such notice, no Issuing
Bank shall have any obligation to issue, amend, renew or extend any Letter of
Credit until and unless it shall be satisfied that the events and circumstances
described in such notice shall have been cured or otherwise shall have ceased to
exist).

(e)Reimbursement.  Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall notify the applicable Borrower and the Administrative Agent thereof.  In
the case of a Letter of Credit denominated in an Alternative Currency, the
applicable Borrower shall reimburse the applicable Issuing Bank in such
Alternative Currency, unless such Issuing Bank (at its option) shall have
specified in such notice that it will require reimbursement in US Dollars.  In
the case of any such reimbursement in US Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the applicable Issuing Bank shall
notify the applicable Borrower of the US Dollar Equivalent of the amount of the
drawing promptly following the determination thereof.  The applicable Borrower
shall reimburse such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 3:00 p.m., New York City
time, on the date that such LC Disbursement is made, if such Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by such Borrower prior to
such time on such date, then not later than 3:00 p.m., New York City time, on
the Business Day immediately following the day that such Borrower receives such
notice; provided that if the amount to be reimbursed is denominated in US
Dollars, the applicable Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.04 that such payment
be financed with an ABR Revolving Borrowing or a Swingline Loan in an equivalent
amount and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan.  If such Borrower fails to make such payment when
due, the applicable Issuing Bank shall notify the Administrative Agent of such
failure in accordance with paragraph (l) of this Section, and the Administrative
Agent shall in turn notify each Lender of the applicable LC Disbursement, the
amount of the payment then due from such Borrower in respect thereof (expressed
in US Dollars in the amount of the US Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”) and such Lender’s Applicable Percentage thereof.  Promptly following

 

NYDOCS02/1175986.51175986.8

35

 

 

--------------------------------------------------------------------------------

 

receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the Unreimbursed Amount, in the same manner as provided
in Section 2.06 with respect to Revolving Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders pursuant to this paragraph), and the Administrative Agent shall promptly
pay to such Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from a Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank, as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse
any Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the applicable Borrower of its obligation to
reimburse such LC Disbursement.

(f)Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
strictly comply with the terms of such Letter of Credit or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the applicable Borrower’s
obligations hereunder.  None of the Administrative Agent, the Lenders, the
Issuing Banks or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any other event or
circumstance; provided that nothing in this Section shall be construed to excuse
any Issuing Bank from liability to the applicable Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (such absence
to be presumed unless otherwise determined by a final, non-
appealablenon‑appealable judgment of a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

NYDOCS02/1175986.51175986.8

36

 

 

--------------------------------------------------------------------------------

 

(g)Disbursement Procedures.  The applicable Issuing Bank shall, within the
period stipulated by the terms and conditions of the applicable Letter of Credit
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by it.  After such
examination, the applicable Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by fax)
of such demand for payment and whether such Issuing Bank has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the applicable Borrower of its obligation
to reimburse such Issuing Bank and the Lenders of their obligations with respect
to any such LC Disbursement.

(h)Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof (or the US
Dollar Equivalent thereof in the case of an LC disbursement denominated in an
Alternative Currency) shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that such Borrower
reimburses such LC Disbursement at the rate per annum then applicable to ABR
Revolving Loans; provided that, if such Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(d) shall apply.  Interest accrued pursuant to this paragraph shall
be paid to the Administrative Agent for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment, and shall
be payable on demand or, if no demand has been made, on the date on which the
applicable Borrower reimburses the applicable LC Disbursement in full.

(i)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the aggregate amount of LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, each applicable Borrower shall deposit in respect of
each outstanding Letter of Credit issued for such Borrower’s account (or, in the
case of the Company, with respect to which it is a co‑applicant), in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders and the applicable Issuing Bank, an amount in US
Dollars equal to the portion of the LC Exposure attributable to such Letter of
Credit as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to cash collateralize shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Company or any Borrower described in clause (h) or (i) of
Article VII.  The Borrowers also shall deposit cash collateral in accordance
with this paragraph as and to the extent required by Section 2.11(b) or
Section 2.21 from time to time.  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such

 

NYDOCS02/1175986.51175986.8

37

 

 

--------------------------------------------------------------------------------

 

investments shall accumulate in such account.  Monies in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Banks
for LC Disbursements for which they have not been reimbursed and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to (i) the consent of
Lenders with LC Exposures representing more than 50% of the aggregate amount of
LC Exposure and (ii) in the case of any such application at a time when any
Lender is a Defaulting Lender (but only if, after giving effect thereto, the
remaining cash collateral shall be less than the aggregate LC Exposure of all
the Defaulting Lenders), the consent of each Issuing Bank), be applied to
satisfy other obligations of the Borrowers under this Agreement.  If the
Borrowers are required to provide cash collateral hereunder as a result of the
occurrence of an Event of Default, such cash collateral (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three Business
Days after all Events of Default have been cured or waived.  If the Borrowers
are required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers as promptly as practicable, to the extent that, after
giving effect to such return, the aggregate Revolving Credit Exposure would not
exceed the aggregate Revolving Commitments and no Event of Default shall have
occurred and be continuing.  If the Borrowers are required to provide an amount
of cash collateral hereunder pursuant to Section 2.21, such amount (to the
extent not applied as aforesaid) shall be returned to the Borrowers as promptly
as practicable, to the extent that, after giving effect to such return, no
Issuing Bank shall have any exposure in respect of any outstanding Letter of
Credit that is not fully covered by the Revolving Commitments of the
Non‑Defaulting Lenders and/or the remaining cash collateral and no Event of
Default shall have occurred and be continuing.

(j)Designation of Additional Issuing Banks.  From time to time, the Company may
by notice to the Administrative Agent and the Lenders designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below.  The acceptance by a Lender of any appointment as an Issuing
Bank hereunder shall be evidenced by an agreement, which shall be in a form
satisfactory to the Company and the Administrative Agent, executed by such
Lender, the Company and the Administrative Agent and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Lender in its
capacity as an Issuing Bank.

(k)Termination of an Issuing Bank.  The Company may terminate the appointment of
any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank and the Administrative Agent.  Any such termination
shall become effective upon the earlier of (i) such Issuing Bank acknowledging
receipt of such notice and (ii) the 10th Business Day following the date of the
delivery thereof.  At the time any such termination shall become effective, the
Company shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not issue additional Letters of Credit.

 

NYDOCS02/1175986.51175986.8

38

 

 

--------------------------------------------------------------------------------

 

(l)Issuing Bank Reports.  Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the face amounts of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), it being understood that such Issuing Bank shall not affect any
issuance, renewal, extension or amendment resulting in an increase in the
aggregate amount of the Letters of Credit issued by it without first obtaining
written confirmation from the Administrative Agent that such increase is then
permitted under this Agreement, (ii) on any Business Day on which such Issuing
Bank makes any LC Disbursement, the date and amount of such LC Disbursement,
(iii) on any Business Day on which the applicable Borrower fails to reimburse an
LC Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(m)Collateralized Letters of Credit.  Notwithstanding anything to the contrary
in this Section, the obligations of the Lenders to acquire participations in
Letters of Credit and to reimburse any Issuing Bank for Unreimbursed Amounts
(other than Unreimbursed Amounts arising from LC Disbursements made prior to the
Maturity Date applicable to Revolving Borrowings) shall terminate with respect
to any Collateralized Letter of Credit on thesuch Maturity Date (it being
understood that the Lenders shall continue to participate in, and shall be
required to reimburse in accordance with this Section, any LC Disbursement made
prior to thesuch Maturity Date).  Any participation held by any Lender in a
Collateralized Letter of Credit on thesuch Maturity Date (other than in respect
of any Unreimbursed Amounts arising from LC Disbursements made prior to thesuch
Maturity Date) shall be deemed to have been assigned on thesuch Maturity Date to
the Issuing Bank that issued such Collateralized Letter of Credit.

Section 2.06.Funding of Revolving Borrowings or 2019 Incremental Term
Borrowings.  (a)  (i) Each Lender shall make each Revolving Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:30 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Revolving Loans
available to the applicable Borrower by promptly remitting the amounts so
received, in like funds, to the account designated by such Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans identified by
the applicable Borrower in the applicable Borrowing Request to be made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.

(ii)  Each 2019 Incremental Term Lender shall make each 2019 Incremental Term
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:30 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the 2019 Incremental Term Lenders.  The Administrative Agent will make
such 2019 Incremental Term Loans available to the Company by promptly remitting
the amounts so received, in like funds, to the account designated by the Company
in the applicable Borrowing Request.

 

NYDOCS02/1175986.51175986.8

39

 

 

--------------------------------------------------------------------------------

 

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Revolving Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such Revolving
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Revolving Borrowing available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount or (ii) in the case of such Borrower, the interest rate
applicable to the subject Revolving Loan pursuant to Section 2.13 (it being
understood that nothing in this paragraph shall require any Borrower to pay any
interest in duplication of the interest payable under such Section).

Section 2.07.Interest Elections.  (a)  Each Revolving Borrowing or 2019
Incremental Term Borrowing initially shall be of the Type specified in the
applicable Borrowing Request or as otherwise provided in Section 2.03 and, in
the case of a LIBOR Borrowing or a EURIBOR Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or as otherwise provided
in Section 2.03.  Thereafter, the applicable Borrower may elect to convert such
Revolving Borrowing (if denominated in US Dollars) or 2019 Incremental Term
Borrowing to a Revolving Borrowing or 2019 Incremental Term Borrowing (as
applicable) of a different Type or to continue such Revolving Borrowing or 2019
Incremental Term Borrowing and, in the case of a LIBOR Borrowing or a EURIBOR
Borrowing, may elect Interest Periods therefor, all as provided in this
Section and on terms consistent with the other provisions of this Agreement.  A
Borrower may elect different options with respect to different portions of an
affected Revolving Borrowing or 2019 Incremental Term Borrowing (as applicable),
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Revolving Borrowing or 2019 Incremental Term
Borrowing (as applicable) and the Loans resulting from an election made with
respect to any such portion shall be considered a separate Revolving Borrowing
or 2019 Incremental Term Borrowing (as applicable).  This Section shall not
apply to Swingline Loans, which may not be converted or continued.

(b)To make an election pursuant to this Section, the electing Borrower shall
notify the Administrative Agent of such election by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing or 2019 Incremental Term Borrowing (as applicable) of the
Type, and in the currency, resulting from such election to be made on the
effective date of such election.  Each such Interest Election Request shall be
irrevocable and shall be made by hand delivery or fax to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by a Financial Officer on behalf of the
applicable Borrower (or, in the case of any Borrowing denominated in US Dollars,
by telephonic notification, confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by a Financial Officer on behalf of the
applicable Borrower).  Notwithstanding any other provision of this Section, a
Borrower shall not be permitted to change the currency of any Borrowing or to
elect an Interest Period for LIBOR Loans or EURIBOR Loans that does not comply
with Section 2.02(c).

 

NYDOCS02/1175986.51175986.8

40

 

 

--------------------------------------------------------------------------------

 

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)the Type of the resulting Borrowing, which shall comply with
Section 2.02(b); and

(iv)if the resulting Borrowing is to be a LIBOR Borrowing or a EURIBOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a LIBOR Revolving Borrowing, 2019
Incremental Term Borrowing or EURIBOR Revolving Borrowing but does not specify
an Interest Period, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Revolving Borrowing or 2019
Incremental Term Borrowing (as applicable).

(e)If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Revolving Borrowing, 2019 Incremental Term
Borrowing or EURIBOR Revolving Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be continued as a
Borrowing of the applicable Type and currency for an Interest Period of one
month.

(f)Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrowers (provided that no such notice shall
be required in the case of any Event of Default under clause (h) or (i) of
Article VII with respect to any Borrower), then, so long as an Event of Default
is continuing (i) in the case of Borrowings denominated in US Dollars, no
outstanding Revolving Borrowing or 2019 Incremental Term Borrowing may be
converted to or continued as a LIBOR Borrowing and, unless repaid, each LIBOR
Revolving Borrowing or 2019 Incremental Term Borrowing shall be converted to an
ABR Revolving Borrowing at the end of the Interest Period applicable thereto and
(ii) in the case of Borrowings denominated in Alternative Currencies, unless
repaid, each LIBOR Revolving Borrowing and EURIBOR Borrowing shall be continued
as a LIBOR Revolving Borrowing or a EURIBOR Revolving Borrowing, as applicable,
with an Interest Period of one month.

 

NYDOCS02/1175986.51175986.8

41

 

 

--------------------------------------------------------------------------------

 

Section 2.08.Termination, Reduction and Increase of Commitments; Incremental
Facilities.  (a)  Automatic Termination.  Unless previously terminated, the
Revolving Commitments shall terminate on the Maturity Date applicable to
Revolving Borrowings.

(b)Optional Termination or Reduction.  (i)  The Company may at any time
terminate, or from time to time reduce, the Commitments; provided that (A) each
reduction of the Commitments shall be in an amount that is an integral multiple
of US$1,000,000 and not less than US$10,000,000 and (B) the Company shall not
terminate or reduce the Revolving Commitments if, after giving effect thereto
and any concurrent prepayment of the Loans in accordance with Section 2.11, the
total Revolving Credit Exposures would exceed the total Revolving Commitments.

(i)The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b)(i) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
applicable Lenders in accordance with their respective Commitments.

(c)Incremental Facilities.  (i)  The Company may from time to time, by written
notice to the Administrative Agent request (x) an increase in the Commitments
(including in connection with the creation of a tranche of the Commitments to be
made available to a Borrowing Subsidiary for which tax or legal considerations
would render such a tranche necessary or advisable) (each an “Incremental
Revolving Credit Facility”) and (y) the creation of one or more new term loan
facilities (each an “Incremental Term Facility” and, together with any
Incremental Revolving Credit Facility, an “Incremental Facility”); provided,
that any such request for an Incremental Facility shall be in a minimum amount
of US$25,000,000 and, after giving effect to all such Incremental Facilities the
aggregate principal amount of all such increases shall not exceed
US$500,000,000.  If the Company elects to request that existing Lenders
participate in an Incremental Facility, then at the time of sending such notice,
the Company shall request that the Administrative Agent promptly notify the
Lenders of such request and (in consultation with the Administrative Agent)
shall specify the time period within which each Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).

(i)Lender Elections to Increase.  If requested by the Company to participate in
an Incremental Facility, each Lender shall notify the Administrative Agent
within such time period as set forth in the notice referred to in
clause (i) above whether or not in its sole discretion it agrees to participate
in the Incremental Facility and, if so, by what principal amount.  Any Lender
not responding within such time period shall be deemed to have declined to
participate in the applicable Incremental Facility.  The Administrative Agent
shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder.

 

NYDOCS02/1175986.51175986.8

42

 

 

--------------------------------------------------------------------------------

 

(ii)Additional Lenders.  Subject to the approval of the Administrative Agent
and, in the case of any Incremental Revolving Credit Facility, each Issuing Bank
and the Swingline Lender (which approvals shall not be unreasonably withheld),
the Company may, in lieu of or in addition to requesting that existing Lenders
provide such increase, invite additional Eligible Assignees to become Lenders
pursuant to a duly executed Accession Agreement (each such Eligible Assignee and
each Lender that agrees to participate in an Incremental Facility is an
“Increasing Lender”).

(iii)Terms and Conditions of Incremental Facilities.  Each Incremental Revolving
Credit Facility shall have the pricing and tenor as are applicable to the other
Loans made hereunder.  Each Incremental Term Facility shall (A) be one or more
senior unsecured term loans that are pari passu as to right of payment with the
other loans under this Agreement, (B) not be guaranteed by any Person that is
not a guarantor of the other Loans under this Agreement, (C) have terms and
conditions (excluding maturity and interest rates (including through fixed
interest rates), interest margins, rate floors, fees, funding discounts,
original issue discounts and prepayment or redemption premiums and terms)
consistent with the other Loans made hereunder, and to the extent not consistent
with the terms and conditions of the other Loans made hereunder due to the
nature of such loans as term loans, subject to the consent of the Administrative
Agent (not to be unreasonably withheld or delayed) and (D) not have the benefit
of any financial maintenance covenants more restrictive or onerous than the
covenant set forth in Section 6.07 unless all of the Lenders hereunder also have
the benefit of such financial maintenance covenant on the same terms, or such
financial maintenance covenant applies only after the latest Maturity Date then
in effect.  

(iv)  In connection with any Incremental Facility this Agreement may be amended
pursuant to the applicable Incremental Assumption Agreement, which shall have
been executed and delivered by the Company and the Administrative Agent, to
reflect any technical changes necessary to give effect to such increase in
accordance with its terms as set forth herein and to reflect such increase as a
facility hereunder, which may include the addition of an Incremental Term
Facility as a new term facility and the inclusion of any such new term facility
in calculations of amounts outstanding under this Agreement and in the
provisions relating to amendments and waivers set forth in Section 10.02.

(v)Effective Date and Allocations.  After satisfaction of the conditions set
forth in this Section 2.08(c) with respect to the applicable Incremental
Facility, the Administrative Agent and the Company shall determine the effective
date (the “Incremental Facility Effective Date”) and the final allocation of
such Incremental Facility.  The Administrative Agent shall promptly notify the
Company and the appropriate Lenders (including Eligible Assignees that become
Lenders in accordance with clause (c) above) of the final allocation of such
Incremental Facility and the Incremental Facility Effective Date.  

 

NYDOCS02/1175986.51175986.8

43

 

 

--------------------------------------------------------------------------------

 

(vi)Conditions to Effectiveness of Increase.  No Incremental Facility shall
become effective under this Section unless (1) the Administrative Agent shall
have received documents consistent with those delivered under Sections 4.01(b)
and 4.01(c) as to the corporate power and authority of the Borrowers to borrow
hereunder after giving effect to such increase and (2) on the date of such
increase, the conditions set forth in Sections 4.02(a) and 4.02(b) shall be
satisfied (with all references in such Sections to a Borrowing being deemed to
be references to such increase and without giving effect to the parenthetical in
Section 4.02(a)) and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Financial Officer of the
Company.  Following the Incremental Facility Effective Date with respect to any
Incremental Revolving Credit Facility, any Loans outstanding prior to such
Incremental Facility Effective Date shall continue outstanding until the ends of
the respective Interests Periods applicable thereto, and shall then be repaid
and, if the Borrowers shall so elect, refinanced with new Revolving Loans made
pursuant to Section 2.01 ratably in accordance with the Revolving Commitments in
effect following such extension or increase..

(vii)Conflicting Provisions.  This Section 2.08(c) shall supersede any
provisions in Section 10.02 to the contrary.

Section 2.09.Extension of Maturity Date.  The Company may, by delivery of a
Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than 45 days and not
more than 75 days prior to any anniversary of the Effective Date, request that
the Lenders extend the Maturity Date in respect of Revolving Borrowings and
Swingline Loans for an additional period of one year.  Each Lender shall, by
notice to the Company and the Administrative Agent given not later than the 20th
day after the date of the Administrative Agent’s receipt of the Maturity Date
Extension Request from the Company, advise the Company whether or not in its
sole discretion it agrees to the requested extension (each Lender agreeing to a
requested extension being called a “Consenting Lender”, and each Lender
declining to agree to a requested extension being called a “Declining
Lender”).  Any Lender that has not so advised the Company and the Administrative
Agent by such day shall be deemed to have declined to agree to such extension
and shall be a Declining Lender.  If Lenders constituting the Required Lenders
shall have agreed to a Maturity Date Extension Request, then the Maturity Date
shall, as to the Consenting Lenders, be extended to the first anniversary of the
Maturity Date theretofore in effect.  The decision to agree or withhold
agreement to any Maturity Date Extension Request shall be at the sole discretion
of each Lender.  The Revolving Commitment of any Declining Lender shall
terminate on the Maturity Date in effect prior to giving effect to any such
extension (such Maturity Date being called the “Existing Maturity Date”).  The
principal amount of any outstanding Loans made by Declining Lenders, together
with any accrued interest thereon and any accrued fees and other amounts payable
to or for the account of such Declining Lenders hereunder, shall be due and
payable on the Existing Maturity Date, and on the Existing Maturity Date the
Borrowers shall also make such other prepayments of their Loans pursuant to
Section 2.11 as shall be required in order that, after giving effect to the
termination of the Revolving Commitments of, and all payments to, Declining
Lenders pursuant to this sentence, the total Revolving Credit Exposures would
not exceed the total Revolving Commitments.  Notwithstanding the foregoing
provisions of this paragraph, the Company shall have the right, pursuant to and
in accordance with Section 2.19(b), at any time prior to the Existing Maturity
Date, to replace a Declining Lender with a Lender or other financial institution
that will agree to the

 

NYDOCS02/1175986.51175986.8

44

 

 

--------------------------------------------------------------------------------

 

applicable Maturity Date Extension Request, and any such replacement Lender
shall for all purposes constitute a Consenting Lender.  Notwithstanding the
foregoing, (a) the Availability Period and the Maturity Date (without taking
into consideration any extension pursuant to this Section 2.09), as such terms
are used in reference to any Issuing Bank or any Letters of Credit issued by
such Issuing Banks or the Swingline Lender or any Swingline Loans made by the
Swingline Lender, may not be extended without the prior written consent of such
Issuing Bank or the Swingline Lender, as applicable (it being understood and
agreed that, in the event any Issuing Bank or the Swingline Lender shall not
have consented to any such extension, (i) such Issuing Bank or the Swingline
Lender, as applicable, shall continue to have all the rights and obligations of
an Issuing Bank or the Swingline Lender, as applicable, hereunder through the
Existing Maturity Date (or the Availability Period determined on the basis
thereof, as applicable), and thereafter shall have no obligation to issue,
amend, extend or renew any Letter of Credit or to make any Swingline Loan, as
applicable (but shall, in each case, continue to be entitled to the benefits of
Sections 2.04, 2.05, 2.15, 2.17, 10.03 and 10.09, as applicable, as to Letters
of Credit or Swingline Loans issued or made prior to such time), and (ii) the
Borrowers shall cause the LC Exposure attributable to Letters of Credit issued
by such Issuing Bank and the Swingline Exposure to be zero no later than the day
on which such LC Exposure or Swingline Exposure, as applicable, would have been
required to have been reduced to zero in accordance with the terms hereof
without giving effect to any effectiveness of the extension of the applicable
Existing Maturity Date pursuant to this paragraph (and, in any event, no later
than the Existing Maturity Date)) and (b) no extension of the Maturity Date
pursuant to this paragraph shall become effective unless on the anniversary of
the Effective Date that immediately follows the date on which the Company
delivers the applicable Maturity Date Extension Request, the conditions set
forth in Section 4.02 shall be satisfied (with all references in such Section to
a Borrowing being deemed to be references to such extension and without giving
effect to the parenthetical in Section 4.02(a)) and, if reasonably requested by
the Administrative Agent, the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company as well as documents consistent with those delivered under
Sections 4.01(b) and 4.01(c) as to the corporate power and authority of the
Borrowers to borrow hereunder after giving effect to such extension.

Section 2.10.Repayment of Loans; Evidence of Debt.  (a)  Each Borrower hereby
unconditionally promises to pay to (i) the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date applicable to Revolving Borrowings (in the
case of any Declining Lender, without giving effect to the extension thereof
pursuant to Section 2.09) and, (ii) the Swingline Lender the then unpaid
principal amount of each Swingline Loan made to such Borrower on the earlier of
the Maturity Date applicable to Swingline Loans and the first Business Day after
such Swingline Loan is made that is the 15th day or the last day of a calendar
month and that is at least two Business Days after the day on which such
Swingline Loan shall have been made; provided that on each date on which a
Revolving Borrowing is made by a Borrower, such Borrower shall repay all
Swingline Loans then outstanding for the account of such Borrower and (iii) the
Administrative Agent for the account of each 2019 Incremental Term Lender the
then unpaid principal amount of each 2019 Incremental Term Loan on the 2019
Incremental Maturity Date.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

NYDOCS02/1175986.51175986.8

45

 

 

--------------------------------------------------------------------------------

 

(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Type and currency thereof
and, if applicable, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans or pay any other amounts due hereunder in accordance with the
terms of this Agreement.

(e)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Company and the Administrative Agent.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.11.Prepayment of Loans.  (a)  Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing of such Borrower in whole or
in part, subject to prior notice in accordance with paragraph (d) of this
Section.

(b)If, on any Revaluation Date, the Administrative Agent determines that  the
total Revolving Credit Exposures shall exceed the total Revolving Commitments,
then (i) if any Revolving Borrowings or Swingline Loans are outstanding, (A) on
the last day of any Interest Period for any LIBOR Revolving Borrowing or EURIBOR
Revolving Borrowing and (B) on each other day on which any ABR Revolving
Borrowing or Swingline Loan shall be outstanding, the Borrowers shall prepay
Revolving Borrowings, and Swingline Loans in an aggregate amount equal to the
lesser of (x) the amount necessary to eliminate such excess (after giving effect
to any other prepayment of Loans on such day) and (y) the amount of the
applicable Borrowings referred to in clause (A) or (B), as applicable, and
(ii) if no Revolving Borrowings or Swingline Loans are outstanding, deposit US
Dollars as cash collateral in an account with the Administrative Agent pursuant
to Section 2.05(i) in an aggregate amount equal to the lesser of (A) the amount
equal to such excess and (B) the aggregate amount of the LC Exposures.  If the
total Revolving Credit Exposure on the last day of any month shall exceed 105%
of the total Revolving Commitments, then the Borrowers shall, not later than the
next Business Day, prepay one or more Revolving Borrowings or Swingline Loans
(and, if no Revolving Borrowings or Swingline Loans are outstanding, deposit US
Dollars as collateral in an account with the Administrative Agent pursuant to
Section 2.05(i)) in the amount necessary to eliminate such excess.

(c)Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrowers shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

 

NYDOCS02/1175986.51175986.8

46

 

 

--------------------------------------------------------------------------------

 

(d)The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by a written
notice signed by a Financial Officer on behalf of the applicable Borrower of any
prepayment of a Borrowing hereunder (i) in the case of a LIBOR Borrowing
denominated in US Dollars, not later than 1:00 p.m., New York City time, three
Business Days before the date of such prepayment (or, in the case of a
prepayment under paragraph (b) above, as soon thereafter as practicable),
(ii) in the case of a LIBOR Borrowing denominated in an Alternative Currency or
a EURIBOR Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of such prepayment (or, in the case of a
prepayment under paragraph (b) above, as soon thereafter as practicable),
(iii) in the case of an ABR Revolving Borrowing or ABR 2019 Incremental Term
Borrowing, not later than 12:00 noon, New York City time, on the date of such
prepayment and (iv) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of such prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.08(b)(ii), then such notice of prepayment may be revoked if such
notice of termination is revoked in accordance with
Section 2.08(b)(ii).  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
optional partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type and currency
as provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.

Section 2.12.Fees.  (a)  The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Revolving Commitment of such Lender
(whether used or unused) during the period from and including the Effective Date
to but excluding the date on which such Revolving Commitment terminates;
provided that if such Lender continues to have any Revolving Credit Exposure
after its Revolving Commitment terminates, then such facility fee shall continue
to accrue on the daily amount of such Lender’s Revolving Credit Exposure from
and including the date on which its Revolving Commitment terminates to but
excluding the date on which such Lender ceases to have any Revolving Credit
Exposure.  Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year, commencing on the first such
date to occur after the Effective Date, and on the date on which the Revolving
Commitments shall have terminated and the Lenders shall have no Revolving Credit
Exposure; provided that facility fees accruing after the Revolving Commitments
shall have terminated shall be payable on demand.  All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b)The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to LIBOR Revolving Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving

 

NYDOCS02/1175986.51175986.8

47

 

 

--------------------------------------------------------------------------------

 

Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
0.125% per annum on the average daily amount of the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Accrued participation fees and fronting fees
shall be payable in arrears on the last day of March, June, September and
December of each year, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c)The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Banks, in the
case of fees payable to it) for distribution, in the case of facility fees and
Letter of Credit participation fees, to the Persons entitled thereto.  Fees paid
shall not be refundable under any circumstances.

Section 2.13.Interest.  (a)  The Loans comprising each ABR Revolving Borrowing
(includingand each Swingline Loan) shall bear interest at the Alternate Base
Rate plus the Applicable Rate set forth under the caption “ABR Margin” in clause
(x) of the definition of such term.  The Loans comprising each ABR 2019
Incremental Term Borrowing shall bear interest at the Alternate Base Rate plus
the Applicable Rate set forth under the caption “ABR Margin” in clause (y) of
the definition of such term.

(b)The Loans comprising each LIBOR Revolving Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate set forth under the caption “LIBOR/EURIBOR Margin” in clause
(x) of the definition of such term.  The Loans comprising each LIBOR 2019
Incremental Term Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate set forth
under the caption “LIBOR Margin” in clause (y) of the definition of such term.

(c)The Loans comprising each EURIBOR Revolving Borrowing shall bear interest at
the EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate set forth under the caption “LIBOR/EURIBOR Margin” in clause (x)
of the definition of such term.

 

NYDOCS02/1175986.51175986.8

48

 

 

--------------------------------------------------------------------------------

 

(d)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by any Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2.00% per annum plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% per annum plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.

(e)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion or continuation of any LIBOR Revolving Loan or any
EURIBO Revolving Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion or continuation.  All interest shall be payable in the currency in
which the applicable Loan is denominated.

(f)All interest hereunder shall be computed on the basis of a year of 360 days,
except that (a) interest on Borrowings denominated in Sterling shall be computed
on the basis of a year of 365 days and (b) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Adjusted
LIBO Rate, EURIBO Rate or Alternate Base Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(g)For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

Section 2.14.Alternate Rate of Interest.  (a)  If prior to the commencement of
any Interest Period for a LIBOR Borrowing or a EURIBOR Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the EURIBO Rate, as the case may be, for
such Interest Period; or

 

NYDOCS02/1175986.51175986.8

49

 

 

--------------------------------------------------------------------------------

 

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or EURIBO Rate, as the case may be, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining the Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or fax as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, an
affected LIBOR Borrowing or EURIBOR Borrowing, as the case may be, shall be
ineffective, (B) any affected LIBOR Borrowing shall (x) if denominated in US
Dollars, be continued as an ABR Borrowing, or (y) otherwise, bear interest, from
and after the end of the immediately preceding Interest Period applicable
thereto, at a rate equal to the rate per annum determined by the Administrative
Agent to be representative of the Lenders’ cost of funding the applicable Loans
(with the applicable Borrower and each Lender agreeing that the Administrative
Agent may make such determination in any manner it determines is reasonable, and
that such determination shall be conclusive) plus the Applicable Rate set forth
under the caption “LIBOR/EURIBOR Margin” or “LIBOR Margin” in the definition of
such term, (C) any affected EURIBOR Borrowing shall bear interest, from and
after the end of the immediately preceding Interest Period applicable thereto,
at a rate equal to the rate per annum determined by the Administrative Agent to
be representative of the Lenders’ cost of funding the applicable Loans (with the
applicable Borrower and each Lender agreeing that the Administrative Agent may
make such determination in any manner it determines is reasonable, and that such
determination shall be conclusive) plus the Applicable Rate set forth under the
caption “LIBOR/EURIBOR Margin” or “LIBOR Margin” in the definition of such term
and (D) any Borrowing Request for an affected LIBOR Borrowing or EURIBOR
Borrowing shall (1) in the case of a Borrowing denominated in US Dollars, be
deemed to be a request for an ABR Revolving Borrowing or (2) in all other cases,
be ineffective.

(b)Notwithstanding anything to the contrary in this Agreement, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) and notifies the Company, or the Company notifies or the
Required Lenders notify the Administrative Agent (with a copy to the Company)
that the Company or the Required Lenders (as applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining the LIBO Rate
for a currency, including, without limitation, because such the applicable
Screen Rate is not available or published on a current basis for such currency,
or the circumstances described in Section 2.14(a)(i) have occurred and such
circumstances are unlikely to be temporary;  

 

NYDOCS02/1175986.51175986.8

50

 

 

--------------------------------------------------------------------------------

 

(ii) the supervisor, the administrator, or the supervisor for the administrator
(as applicable) of the LIBO Rate or a Governmental Authority having jurisdiction
over the Administrative Agent or the Company has made a public statement
identifying a specific date after which the LIBO Rate shall no longer be made
available, or used for determining the interest rate of loans for a currency
(such specific date, the “Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14(b), are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
the LIBO Rate for a currency;

then,

(1) in each case with respect to LIBO Rate for US Dollars, the Adjusted LIBO
Rate component shall not be utilized in determining the Alternate Base Rate
unless and until a LIBO Rate Successor Rate for the LIBO Rate for US Dollars
with an Interest Period of one-month has been determined and incorporated by
amendment in accordance with this Section 2.14(b); and

(2) in each case, after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company shall in good faith negotiate to amend this
Agreement to replace the LIBO Rate with respect to such currency with an
alternate benchmark rate (including any mathematical or other adjustments to
such benchmark (if any) incorporated therein) giving due consideration to any
evolving or then existing convention for syndicated credit facilities in the
United States for such alternative benchmarks and currency (any such proposed
rate, a “LIBO Rate Successor Rate”; provided that, if the LIBO Rate Successor
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement), together with any proposed LIBO Rate Successor Rate
Conforming Changes (as defined below) and, notwithstanding anything to the
contrary in Section 10.02, any such amendment shall become effective at 5:00
p.m. (New York City time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Company
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent notice that such Required Lenders do not
accept such amendment.    

 

NYDOCS02/1175986.51175986.8

51

 

 

--------------------------------------------------------------------------------

 

If no LIBO Rate Successor Rate has been determined for such LIBO Rate and
currency and the circumstances under clause (b)(i) above exist or the Scheduled
Unavailability Date has occurred for such LIBO Rate and currency, the
Administrative Agent will promptly so notify the Company and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain LIBOR
Loans using such LIBO Rate and currency shall be suspended (to the extent of the
affected Lenders and currency only).  Upon receipt of such notice, the Borrowers
may revoke any pending request for a Borrowing of, conversion to or continuation
of LIBOR Loans using such LIBO Rate and currency (to the extent of the affected
Lenders and currency only) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of ABR Loans in the amount specified
therein (or, in the case of a LIBOR Loan denominated in an Alternative Currency,
in an amount equal to the US Dollar Equivalent thereof).

As used in this Section, “LIBO Successor Rate Conforming Changes” means, with
respect to any proposed LIBO Rate Successor Rate for any LIBO Rate and currency,
any conforming changes to the definition of Base Rate, Interest Period, LIBO
Rate, Business Day, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent and the Company, to reflect the
adoption of such LIBO Rate Successor Rate for such LIBO Rate, Interest Period
and currency and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBO Rate Successor Rate for such LIBO Rate and currency
exists, in such other manner of administration as the Administrative Agent and
the Borrowers agree).

Section 2.15.Increased Costs.  (a)  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or the EURIBO Rate) or any Issuing Bank;

(ii)impose on any Lender, any Issuing Bank or the London or European interbank
market any other condition (other than Taxes) affecting this Agreement or LIBOR
Loans, EURIBOR Loans or any Letter of Credit or participations therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan or EURIBOR Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

NYDOCS02/1175986.51175986.8

52

 

 

--------------------------------------------------------------------------------

 

(b)If any Lender or Issuing Bank determines in good faith that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company would have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.

(c)If the cost to any Lender of making or maintaining any Loan or the cost to
any Lender or any Issuing Bank of participating in, issuing or maintaining any
Letter of Credit to a Borrowing Subsidiary is increased (or the amount of any
sum received or receivable by any Lender or any Issuing Bank (or its applicable
lending office) is reduced) by an amount deemed in good faith by such Lender or
such Issuing Bank, as the case may be, to be material, by reason of the fact
that such Borrowing Subsidiary is incorporated in, has its principal place of
business in, or borrows from, a jurisdiction outside the United States, such
Borrowing Subsidiary shall indemnify such Lender or such Issuing Bank from time
to time for such increased cost or reduction.

(d)A certificate of a Lender or Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or Issuing Bank or its holding company, as
the case may be, as specified in paragraph (a), (b) or (c) of this Section and
the manner in which such amount or amounts have been determined, shall be
delivered to the Company and shall be conclusive absent manifest error.  The
Company shall pay or cause the applicable Borrower to pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(e)Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
applicable Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Company of the Change in Law or other circumstance giving
rise to such increased costs or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law or other circumstance giving rise to such increased costs or
reductions is retroactive, then the 180‑day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

NYDOCS02/1175986.51175986.8

53

 

 

--------------------------------------------------------------------------------

 

Section 2.16.Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBOR Loan or EURIBOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or an optional prepayment of Loans), (b) the conversion of any LIBOR Loan or
EURIBOR Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date or in the amount specified in any notice delivered pursuant hereto or
(d) the assignment of any LIBOR Loan or EURIBOR Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense (but not for any
anticipated profits) attributable to such event, including, if any of the
foregoing Loans are denominated in any Alternative Currency, the actual costs
and expenses of such Lender attributable to the premature unwinding of any
hedging agreement entered into by such Lender in respect of the foreign currency
exposure attributable to such Loan.  In the case of a LIBOR Loan or EURIBOR
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or the EURIBO Rate, as applicable,
that would have been applicable to such Loan (and, for avoidance of doubt,
without giving effect to any Applicable Rate that would otherwise have been
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for deposits of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

Section 2.17.Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for Taxes except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(b)In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

NYDOCS02/1175986.51175986.8

54

 

 

--------------------------------------------------------------------------------

 

(c)The relevant Borrower shall indemnify each Recipient, within 10 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by such Recipient on or with respect to any payment by or on
account of any obligation of such Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Company by a Lender or an Issuing Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.

(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

(f)(i)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax, with respect to payments under any Loan Document shall deliver
to the Company (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by law or reasonably requested by the Company or the Administrative
Agent, as will permit such payments to be made without withholding or at a
reduced rate; provided that such Lender has received written notice from the
Company advising it of the relevant non-U.S. jurisdiction (if applicable) from
which exemption from or reduction of withholding Tax may be sought and
containing information for Lender to determine the applicable documentation
necessary (together, if requested by such Lender, with an English version of the
applicable documentation).  In addition, any Lender, if reasonably requested by
the Company or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything

 

NYDOCS02/1175986.51175986.8

55

 

 

--------------------------------------------------------------------------------

 

to the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) or (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 

NYDOCS02/1175986.51175986.8

56

 

 

--------------------------------------------------------------------------------

 

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(g)If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
under this Section with respect to Taxes giving rise to such refund), net of all
out‑of‑pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of the
indemnified party, agrees to repay the amount paid pursuant to this
paragraph (g)

 

NYDOCS02/1175986.51175986.8

57

 

 

--------------------------------------------------------------------------------

 

(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event the indemnified party is required to repay
such refund to such Governmental Authority.  Notwithstanding anything to the
contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after‑Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This Section shall not be construed to require the
Administrative Agent, any Issuing Bank or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to any Borrower or any other Person.

Section 2.18.Payments Generally; Pro Rata Treatment; Sharing of
Set‑offs.  (a)  Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements or otherwise) prior to the time required hereunder for such
payment or, if no such time is expressly required, prior to 1:00 p.m., New York
City time, on the date when due, in immediately available funds, without any
defense, set‑off, recoupment or counterclaim.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent for the account of the applicable Lenders to such account
as the Administrative Agent shall from time to time specify in one or more
notices delivered to the Company, except that payments to be made directly to an
Issuing Bank or the Swingline Lender as provided herein shall be so directly
made and payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder and under each other Loan Document of
principal or interest in respect of any Loan shall be made in the currency of
such Loan; all other payments hereunder and under each other Loan Document shall
be made in US Dollars.  Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

NYDOCS02/1175986.51175986.8

58

 

 

--------------------------------------------------------------------------------

 

(c)If any Lender shall, by exercising any right of set‑off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
or Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans, LC
Disbursements or Swingline Loans to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement (including pursuant to
Section 2.09) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of set‑off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

(d)Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any Lenders or Issuing Bank hereunder that the such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the applicable Lenders or Issuing Bank, as
the case may be, the amount due.  In such event, if such Borrower has not in
fact made such payment, then each applicable Lender or Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(e)If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account the Administrative Agent, any Issuing Bank or
the Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to this Agreement (including
pursuant to Sections 2.04(c), 2.05(e), 2.06(b), 2.18(d) or 10.03(c)), in each
case in such order as shall be determined by the Administrative Agent in its
discretion.

 

NYDOCS02/1175986.51175986.8

59

 

 

--------------------------------------------------------------------------------

 

Section 2.19.Mitigation Obligations; Replacement of Lenders.  (a)  If any Lender
requests any payments under Section 2.15, or if any Loan Party is required to
pay Indemnified Taxes or any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment and delegation
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

(b)If (i) any Lender requests any payments under Section 2.15, (ii) any Loan
Party is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender becomes a Defaulting Lender, (iv) any Lender
becomes a Declining Lender or (v) any Lender becomes a Non‑Consenting Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04, with the Company or the replacement Lender paying any
applicable processing or recordation fees), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Company shall have received the prior written
consent of the Administrative Agent, each Issuing Bank and the Swingline Lender
(which consent shall not unreasonably be withheld), (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts), (C) in the case of any
such assignment and delegation resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments, (D) in
the case of any such assignment and delegation resulting from the status of such
Lender as a Declining Lender, the assignee shall have agreed to the applicable
Maturity Date Extension Request and (E) in the case of any such assignment and
delegation resulting from the status of such Lender as a Non‑Consenting Lender,
such assignment, together with any assignments by other Non‑Consenting Lenders,
will enable the Company to obtain sufficient consents to cause the applicable
amendment, modification or waiver to become effective.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.  Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Company, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.

 

NYDOCS02/1175986.51175986.8

60

 

 

--------------------------------------------------------------------------------

 

Section 2.20.Designation of Borrowing Subsidiaries.  The Company may at any time
and from time to time designate, subject to the provisions of this Section 2.20,
any wholly owned Subsidiary as a Borrowing Subsidiary by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company.  As soon as practicable upon receipt of a Borrowing
Subsidiary Agreement, the Administrative Agent shall make a copy thereof
available to each Lender.  Unless any Lender shall inform the Administrative
Agent within 10 Business Days (or, in the case of any such Subsidiary that is a
Foreign Subsidiary, 15 Business Days) following the receipt of such Borrowing
Subsidiary Agreement by such Lender that it is unlawful for such Lender to
extend credit to such Subsidiary, such Subsidiary shall for all purposes of this
Agreement be a Borrowing Subsidiary and a party to this Agreement until the
Company shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Borrowing Subsidiary and a party to this
Agreement.  Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Borrowing Subsidiary at a time when
any principal of or interest on any Loan to or any Letter of Credit issued for
the account of such Borrowing Subsidiary shall be outstanding hereunder;
provided that such Borrowing Subsidiary Termination shall be effective to
terminate the right of such Borrowing Subsidiary to make further Borrowings
under this Agreement.

Section 2.21.Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)facility fees shall continue to accrue on the amount of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a) only to the
extent of the Revolving Credit Exposure of such Defaulting Lender (excluding any
portion thereof constituting Swingline Exposure or LC Exposure of such
Defaulting Lender that is subject to reallocation under clause (c)(i) below);

(b)the Revolving Commitment and the Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or any
other requisite Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 10.02, require the
consent of such Defaulting Lender in accordance with the terms hereof;

(c)if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)the Swingline Exposure (other than any portion thereof with respect to which
such Defaulting Lender shall have funded its participation as contemplated by
Section 2.04(c)) and LC Exposure of such Defaulting Lender (other than any
portion thereof attributable to unreimbursed LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Sections 2.05(e) and 2.05(f)) shall be reallocated among the Non‑Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the

 

NYDOCS02/1175986.51175986.8

61

 

 

--------------------------------------------------------------------------------

 

extent that (x) the sum of all Non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure (in
each case, excluding the portion thereof referred to above) does not exceed the
sum of all Non-Defaulting Lenders’ Revolving Commitments and (y) each
Non-Defaulting Lenders’ Revolving Credit Exposure does not exceed its Revolving
Commitment;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent or an Issuing Bank (provided that such
Issuing Bank shall immediately also notify the Administrative Agent) (A) first,
prepay the portion of such Defaulting Lender’s Swingline Exposure that has not
been reallocated as set forth in such clause and (B) second, cash collateralize
for the benefit of the Issuing Banks the portion of such Defaulting Lender’s LC
Exposure that has not been reallocated as set forth in such clause in accordance
with the procedures set forth in Section 2.05(i) for so long as such LC Exposure
is outstanding;

(iii)if the Borrowers cash collateralize any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay participation fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such portion of such Defaulting Lender’s LC Exposure for so long
as such Defaulting Lender’s LC Exposure is cash collateralized;

(iv)if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted to give effect to such reallocation;

(v)if all or any portion of such Defaulting Lender’s Swingline Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
reduced pursuant to clause (i) or (ii) above, then, without prejudice to any
rights or remedies of the Swingline Lender or any other Lender hereunder, all
facility fees that otherwise would have been payable to such Defaulting Lender
with respect to such portion of its Swingline Exposure shall be payable to the
Swingline Lender until and to the extent that such Swingline Exposure is
reallocated and/or reduced to zero; and

(vi)if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender with respect to such portion of its LC Exposure, and all
participation fees payable under Section 2.12(b) with respect to such portion of
its LC Exposure, shall be payable to the Issuing Banks (and allocated among them
ratably based on the amount of such portion of the LC Exposure of such
Defaulting Lender attributable to Letters of Credit issued by each Issuing Bank)
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

NYDOCS02/1175986.51175986.8

62

 

 

--------------------------------------------------------------------------------

 

(d)so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend, renew or extend any Letter of Credit, unless in each case it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure or LC Exposure, as applicable, will be fully covered by the
Revolving Commitments of the Non‑Defaulting Lenders and/or cash collateral
provided by the Borrowers in accordance with clause (c) above, and participating
interests in any such funded Swingline Loan or in any such issued, amended,
renewed or extended Letter of Credit will be allocated among the Non‑Defaulting
Lenders in a manner consistent with clause (c)(i) above (and such Defaulting
Lender shall not participate therein).

(e)In the event that (i) a Bankruptcy Event with respect to a Lender Parent
shall have occurred following the date hereof and for so long as such Bankruptcy
Event shall continue or (ii) the Swingline Lender or any Issuing Bank has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan, and no
Issuing Bank shall be required to issue, amend, renew or extend any Letter of
Credit, unless the Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with the applicable Borrower or such Lender
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

(f)In the event that the Administrative Agent, the Company the Swingline Lender
and each Issuing Bank each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

Article III

Representations and Warranties

The Company and each other Borrower represents and warrants to the Lenders and
the Issuing Banks that:

Section 3.01.Organization; Powers.  Each of the Company and its Subsidiaries is
duly organized and validly existing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, would not be materially likely to have a Material Adverse Effect, is
(i) in good standing under the laws of the jurisdiction of its organization (to
the extent such concept is recognized in such jurisdiction) and (ii) qualified
to do business in, and is in good standing (to the extent such concept is
recognized in such jurisdiction) in, every jurisdiction where such qualification
is required.

 

NYDOCS02/1175986.51175986.8

63

 

 

--------------------------------------------------------------------------------

 

Section 3.02.Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by each Loan Party and constitutes a legal, valid and
binding obligation of each Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03.Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate the charter, by‑laws or
other organizational documents of the Company or any of its Subsidiaries,
(c) will not violate any applicable law, rule or regulation or any order of any
Governmental Authority, (d) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, and (e) will not
result in the creation or imposition of any material Lien on any asset of the
Company or any of its Subsidiaries pursuant to the terms of any indenture,
agreement or other instrument binding on the Company or any of its Subsidiaries,
except in each case (other than in the case of clause (b) or (e)), where the
absence of such consent or approval, or the failure to make such registration or
filing, or take such other action, or such violation, default or payment would
not be materially likely, individually or in the aggregate, to have a Material
Adverse Effect.

Section 3.04.Financial Condition; No Material Adverse Change.  (a)  The Company
has heretofore furnished to the Lenders (i) its consolidated balance sheets and
statements of operations, stockholders equity and cash flows as of the end of
and for the fiscal year ended October 31, 2018, reported on by
PricewaterhouseCoopers LLP, an independent registered public accounting firm,
and (ii) its consolidated balance sheet and statement of operations and cash
flows as of the end of and for the fiscal quarter ended January 31, 2019
certified by a Financial Officer of the Company (which certification requirement
shall be deemed satisfied by the execution by a Financial Officer of the
certification required to be filed by the SEC pursuant to Item 601 of Regulation
S‑K).  Such financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject, in the case of such quarterly financial
statements, to normal year‑end adjustments and the absence of footnotes.

(b)Since October 31, 2018, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.

Section 3.05.Litigation.  There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries (i) that would be materially likely, individually or in the
aggregate, to have a Material Adverse Effect or (ii) that seeks to enjoin,
either directly or indirectly, the execution, delivery or performance by any
Borrower or any Subsidiary of the Loan Documents or the consummation of the
Transactions on the Effective Date.

 

NYDOCS02/1175986.51175986.8

64

 

 

--------------------------------------------------------------------------------

 

Section 3.06.[Reserved].  

Section 3.07.Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.08.[Reserved].  

Section 3.09.Federal Reserve Regulations.  No part of the proceeds of any Loan
or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of the provisions of the regulations of the Board of Governors,
including Regulation U or Regulation X.  Not more than 25% of the value of the
assets of the Company individually, or of the Company and the Subsidiaries on a
consolidated basis, subject to any provision of this Agreement under which the
sale, pledge or disposition of assets is restricted (within the meaning of
Regulation U), will consist of margin stock (as defined in Regulation U).

Section 3.10.Taxes.  The Company and its Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes required to have been paid by them
pursuant to said Tax returns or pursuant to any assessment received by them,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves (to the extent required by GAAP) or (b) to
the extent that the failure to do so would not, individually or in the
aggregate, be materially likely to have a Material Adverse Effect.

Section 3.11.[Reserved].  

Section 3.12.Disclosure.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information (taken as
a whole) furnished by or on behalf of the Borrowers to the Administrative Agent
or any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed by them
to be reasonable at the time made and at the time so furnished.

Section 3.13.AML Laws; Anti-Corruption Laws and Sanctions.  The Company has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, applicable AML Laws,
Anti-Corruption Laws and applicable Sanctions.  None of (a) the Company, any
Subsidiary or any of their respective directors or officers, or, to the
knowledge of the Company, any of their respective employees or Affiliates, or
(b) to the knowledge of the Company, any agent of the Company, or any Subsidiary
or other Affiliate that will act in any capacity in connection with or benefit
from the credit facility established hereby, (i) is a Sanctioned Person, or (ii)
is in violation of AML Laws, Anti-Corruption Laws, or Sanctions.  

 

NYDOCS02/1175986.51175986.8

65

 

 

--------------------------------------------------------------------------------

 

No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will cause a violation of AML Laws,
Anti-Corruption Laws or applicable Sanctions by any Person participating in the
transactions contemplated by this Agreement, whether as lender, borrower,
guarantor, agent, or otherwise.  The Company represents that, except as
disclosed to the Administrative Agent and the Lenders prior to the date of this
Agreement, neither it nor any of its Subsidiaries, nor its parent company, or,
to the knowledge of the Company, any other Affiliate has engaged in or intends
to engage in any dealings or transactions with, or for the benefit of, any
Sanctioned Person or with or in any Sanctioned Country, unless otherwise
licensed by the Office of Foreign Assets Control of the U.S. Department of
Treasury or the U.S. Department of State or otherwise authorized under
applicable law.  No Borrowing or Letter of Credit relates, directly or
indirectly, to any activities or business of or with a Sanctioned Person or with
or in a Sanctioned Country.

Section 3.14.EEA Financial Institution.  No Borrower is an EEA Financial
Institution.

Article IV

CONDITIONS

Section 4.01.Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic image scan transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of (i) Michael Tang, Senior Vice President, General
Counsel and Secretary of the Company, and (ii) Katten Muchin Rosenman LLP,
counsel for the Company, covering such matters relating to the Company, this
Agreement or the Transactions as the Administrative Agent shall reasonably
request.

(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Company, the authorization
of the Transactions and any other legal matters relating to the Company, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

 

NYDOCS02/1175986.51175986.8

66

 

 

--------------------------------------------------------------------------------

 

(d)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out‑of‑pocket expenses required to be
reimbursed or paid by the Company hereunder.

(f)The Administrative Agent and Lenders shall have received, at least five
Business Days prior to the Effective Date, all documentation and other
information relating to the Company requested by them for purposes of ensuring
compliance with applicable “know your customer” and anti‑money laundering rules
and regulations, including the USA Patriot Act and, if the Company is a “legal
entity customer” as defined in the Beneficial Ownership Regulation, the Company
shall have delivered to each Lender that so requests a Beneficial Ownership
Certification at least five Business Days prior to the Effective Date.

(g)Prior to or substantially contemporaneously with the effectiveness of this
Agreement, all principal, interest, fees and other amounts due or outstanding
under the Existing Credit Agreement shall have been or shall be paid in full and
the commitments thereunder shall have been or shall be terminated, and the
Administrative Agent shall have received reasonably satisfactory evidence
thereof. Each of the Lenders that is a party to the Existing Credit Agreement
hereby waives the requirement of three Business Days prior notice of the
termination of commitments thereunder, as provided in Section 2.08(b) of such
credit agreement.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, this Agreement shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) on or prior to March 13, 2019.

Section 4.02.Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)The representations and warranties of the Borrowers set forth in this
Agreement (other than, with respect to any Borrowing occurring after the
Effective Date, the representations set forth in Sections 3.04(b) and 3.05)
shall be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable; provided that representations and warranties
modified by materiality shall be true and correct in all respects.

 

NYDOCS02/1175986.51175986.8

67

 

 

--------------------------------------------------------------------------------

 

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

Section 4.03.Initial Credit Event for each Borrowing Subsidiary.  The obligation
of the Lenders to make Loans to, and the obligations of the Issuing Banks to
issue Letters of Credit for the account of, any Borrowing Subsidiary is subject
to the satisfaction of the following conditions:

(a)The Administrative Agent (or its counsel) shall have received the Borrowing
Subsidiary Agreement with respect to such Borrowing Subsidiary, duly executed by
all parties thereto.

(b)The Administrative Agent shall have received such documents (including such
legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such Borrowing
Subsidiary, the authorization and legality of the Transactions insofar as they
relate to such Borrowing Subsidiary and any other legal matters relating to such
Borrowing Subsidiary, its Borrowing Subsidiary Agreement or such Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.

(c)The Administrative Agent and Lenders shall have received, at least five
Business Days prior to the making of such Loan or issuance of such Letters of
Credit, all documentation and other information relating to such Borrowing
Subsidiary requested by them for purposes of ensuring compliance with applicable
“know your customer” and anti‑money laundering rules and regulations, including
the USA Patriot Act and, if such Borrowing Subsidiary is a “legal entity
customer” as defined in the Beneficial Ownership Regulation, such Borrowing
Subsidiary shall have delivered to each Lender that so requests a Beneficial
Ownership Certification at least five Business Days prior to the making of such
Loan or issuance of such Letters of Credit.

 

NYDOCS02/1175986.51175986.8

68

 

 

--------------------------------------------------------------------------------

 

Article V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
LC Disbursements have been reimbursed and all Letters of Credit have expired or
been terminated, the Company and each other Borrower covenants and agrees with
the Lenders that:

Section 5.01.Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent and each Lender:

(a)within 90 days after the end of each fiscal year of the Company (or, if
earlier, the date on which the Company files the same with the SEC), a copy of
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
accompanied by a report of PricewaterhouseCoopers LLP or other independent
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of the related audit) to the effect that such
consolidated financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
the consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b)within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company (or, if earlier, the date on which the Company
files the same with the SEC), a copy of its consolidated balance sheet and
related statements of operations as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year and its related statement of
cash flows for the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and the consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year‑end audit adjustments and the absence of footnotes (which
certification requirement shall be deemed satisfied by the execution by a
Financial Officer of the certification required to be filed with the SEC
pursuant to Item 601 of Regulation S‑K);

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate signed by a Financial Officer of the Company
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.07;

(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company or any
Subsidiary with the SEC, or distributed by the Company to its stockholders
generally, as the case may be; and

 

NYDOCS02/1175986.51175986.8

69

 

 

--------------------------------------------------------------------------------

 

(e)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company, any other
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender (acting through the Administrative Agent)
may reasonably request.

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the SEC at
http://www.sec.gov or the website of the Company at http://www.agilent.com and a
confirming notice of such posting or availability shall have been delivered to
the Administrative Agent (it being agreed that such notice may be delivered by
electronic communication to an e‑mail address provided by the Administrative
Agent to the Company for such purpose, as such e‑mail address may be modified by
the Administrative Agent from time to time).  Information required to be
delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.

Section 5.02.Notices of Material Events.  The Company will furnish to the
Administrative Agent prompt written notice of the following:

(a)the occurrence of any Default;

(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against the Company or any Subsidiary that
would be materially likely to have a Material Adverse Effect;

(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would be materially likely to be expected to
result in liability of the Company and the Subsidiaries in an aggregate amount
exceeding US$100,000,000; and

(d)any other development that has had, or in the judgment of the Company would
be materially likely to have, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer setting forth the details of the event or development
requiring such notice (or referring to a description of such event or
development in the publicly available SEC filings of the Company) and any action
taken or proposed to be taken with respect thereto.

Section 5.03.Existence.  The Company will, and will cause each Subsidiary to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise permitted by
Section 6.04; provided that this Section shall not require the preservation of
the legal existence of any Subsidiary that is not a Borrower if the Company
shall determine that the preservation of such existence is no longer necessary
or desirable in the conduct of the business of the Company and the Subsidiaries
taken as a whole.

 

NYDOCS02/1175986.51175986.8

70

 

 

--------------------------------------------------------------------------------

 

Section 5.04.Businesses and Properties.  Except as otherwise permitted by
Section 6.04 or where the failure to do so would not be materially likely to
have a Material Adverse Effect, the Company will, and will cause each Subsidiary
to, at all times (a) do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect the rights, licenses, permits,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business and (b) maintain, preserve and protect all property
material to the conduct of such business.

Section 5.05.Payment of Taxes.  The Company will, and will cause each of the
Subsidiaries to, pay its Tax liabilities before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith and the Company or the applicable Subsidiary has set
aside on its books adequate reserves with respect thereto to the extent required
by GAAP or (b) the failure to make payment would not be materially likely to be
expected to have a Material Adverse Effect.

Section 5.06.Insurance.  The Company will, and will cause its Subsidiaries, as
appropriate, to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided, that the Company and its Subsidiaries
may self‑insure up to the same extent as other companies of similar size engaged
in comparable businesses.

Section 5.07.Books and Records; Inspection Rights.  The Company will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which entries which are full, true and correct in all material respects are made
of all dealings and transactions in relation to its business and activities, to
the extent required by GAAP; provided, that the covenant contained in this
Section shall not apply to any Person acquired by the Company or any of its
Subsidiaries and that becomes a Subsidiary hereunder until the date that is
twelve (12) months from the date of consummation of such acquisition.  The
Company will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, at
reasonable times and upon reasonable prior notice (given through the
Administrative Agent), to visit and inspect its properties, to examine and make
extracts from its books and records and to discuss its affairs, finances and
condition with its officers and independent accountants (it being agreed that,
the foregoing, with respect to any Subsidiary, will be coordinated through the
Company).

Section 5.08.Compliance with Laws.  The Company will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority, including Environmental Laws and ERISA, applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse
Effect.  In addition, the Company will maintain in effect policies and
procedures designed to promote compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws, applicable AML Laws and applicable Sanctions.

 

NYDOCS02/1175986.51175986.8

71

 

 

--------------------------------------------------------------------------------

 

Section 5.09.Use of Proceeds.  The Borrowers will use the proceeds of the Loans
and the Letters of Credit only for general corporate purposes of the Company and
the Subsidiaries, including to finance repurchases of the outstanding common
stock of the Company and acquisitions.  The Borrowers will not permit the
proceeds of any Loan or any Letter of Credit to be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of the provisions of the regulations of the Board of
Governors, including Regulation U or Regulation X.  The Borrowers will not
permit more than 25% of the value of the assets of the Company individually, or
of the Company and the Subsidiaries on a consolidated basis, that are subject to
any provision of this Agreement under which the sale, pledge or disposition of
assets is restricted (within the meaning of Regulation U) to consist of margin
stock (as defined in Regulation U).

Article VI

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
LC Disbursements have been reimbursed and all Letters of Credit have expired or
been terminated, the Company and each other Borrower covenants and agrees with
the Lenders that:

Section 6.01.Subsidiary Indebtedness.  The Company will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness or
permit to exist any preferred stock or other preferred equity interests, except:

(a)Indebtedness under this Agreement;

(b)Indebtedness, preferred stock or other preferred equity interests existing on
the date hereof and set forth on Schedule 6.01 and extensions, renewals or
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (except to the extent necessary to pay fees, expenses,
underwriting discounts, accrued interest and prepayment penalties in connection
therewith);

(c)Indebtedness, preferred stock or preferred equity interests of Subsidiaries
existing at the time they become Subsidiaries and not incurred or issued or sold
in contemplation of their becoming Subsidiaries and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (except to the extent necessary to pay fees, expenses,
underwriting discounts, accrued interest and prepayment penalties in connection
therewith);

(d)Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement by such Subsidiary of any fixed or capital assets,
including Capital Lease Obligations, provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(except to the extent necessary to pay fees, expenses, underwriting discounts,
accrued interest and prepayment penalties in connection therewith);

 

NYDOCS02/1175986.51175986.8

72

 

 

--------------------------------------------------------------------------------

 

(e)Indebtedness of any Subsidiary to the Company or any other Subsidiary, or any
preferred stock or other preferred equity interests of any Subsidiary held by
the Company or any other Subsidiary; provided that no such Indebtedness,
preferred stock or other preferred equity interests shall be assigned to, or
subjected to any Lien in favor of, a Person other than the Company or a
Subsidiary;

(f)Indebtedness of any Subsidiary as an account party in respect of letters of
credit or letters of guarantee, in each case backing obligations that do not
constitute Indebtedness of any Subsidiary;

(g)Indebtedness consisting of industrial development, pollution control or other
revenue bonds or similar instruments issued or guaranteed by any Governmental
Authority; and

(h)other Indebtedness and preferred stock and other preferred equity interests
not expressly permitted by clauses (a) through (g) above; provided that the sum,
without duplication, of (i) the aggregate principal amount of the outstanding
Indebtedness, and the aggregate liquidation preference value of the outstanding
preferred stock and other preferred equity interests, permitted by this
clause (h), (ii) the aggregate principal amount of the outstanding Indebtedness
and other obligations secured by Liens (including Liens deemed to exist in
connection with the principal amount of Securitization Transactions) permitted
by Section 6.02(j) and (iii) the Attributable Debt in respect of Sale‑Leaseback
Transactions permitted by Section 6.03(b) does not at any time exceed the
greater of (A) US$500,000,000 and (B) 15% of Consolidated Stockholders’ Equity.

Section 6.02.Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a)Permitted Liens;

(b)Liens created under this Agreement, and Liens on cash collateral provided by
the Borrowers to an Issuing Bank in respect of Collateralized Letters of Credit
as contemplated by Section 2.05(m);

(c)Liens existing on the date hereof and set forth on Schedule 6.02 and any
extensions, renewals or replacements thereof; provided that (i) no such Lien
shall apply to any other assets of the Company or any Subsidiary, other than
improvements and accessions to the subject assets and proceeds thereof, and
(ii) no such Lien shall secure obligations other than those that it secured on
the date hereof and permitted extensions, renewals and replacements thereof that
do not increase the outstanding principal amount thereof (except to the extent
necessary to pay fees, expenses, underwriting discounts, accrued interest and
prepayment penalties in connection therewith);

 

NYDOCS02/1175986.51175986.8

73

 

 

--------------------------------------------------------------------------------

 

(d)Liens on assets existing at the time such assets are acquired by the Company
or a Subsidiary and any extensions, renewals or replacements thereof; provided
that (i) no such Lien is created in contemplation of or in connection with any
such acquisition, (ii) no such Lien shall apply to any other assets of the
Company or any Subsidiary, other than improvements and accessions to the subject
assets and proceeds thereof, and (iii) no such Lien shall secure obligations
other than those that it secures on the date of such acquisition and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (except to the extent necessary to pay fees, expenses,
underwriting discounts, accrued interest and prepayment penalties in connection
therewith);

(e)Liens on assets of any Person at the time such Person becomes a Subsidiary
and any extensions, renewals and replacements thereof; provided that (i) no such
Lien is created in contemplation of or in connection with such Person becoming a
Subsidiary, (ii) no such Lien shall apply to any other assets of the Company or
any Subsidiary, other than improvements and accessions to the subject assets and
proceeds thereof, and (iii) no such Lien shall secure obligations other than
those that it secures on the date such Person becomes a Subsidiary and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (except to the extent necessary to pay
fees, expenses, underwriting discounts, accrued interest and prepayment
penalties in connection therewith);

(f)Liens securing Indebtedness incurred to finance the acquisition, construction
or improvement of any fixed or capital assets (including Liens deemed to exist
in connection with Capital Lease Obligations) acquired after the date hereof to
the extent such Liens are created at the time of or within 180 days after the
acquisition, or the completion of such construction or improvement, of such
fixed or capital assets, and any Liens securing extensions, refinancings or
replacements of such Indebtedness that do not increase the outstanding principal
amount thereof (except to the extent necessary to pay fees, expenses,
underwriting discounts, accrued interest and prepayment penalties in connection
therewith); provided that no such Lien shall apply to any assets of the Company
or any Subsidiary, other than the subject fixed or capital assets, improvements
and accessions thereto and proceeds thereof;

(g)customary Liens arising from or created in connection with the issuance of
trade letters of credit for the account of the Company or any Subsidiary
supporting obligations not constituting Indebtedness; provided that such Liens
encumber only the raw materials, inventory, machinery or equipment in connection
with the purchase of which such letters of credit are issued;

(h)Liens on assets of Subsidiaries securing obligations owed to the Company or
one or more other Subsidiaries;

(i)Liens on cash collateral or government securities to secure obligations under
Hedging Agreements; provided that the aggregate value of any collateral so
pledged does not exceed US$30,000,000 in the aggregate at any time; and

 

NYDOCS02/1175986.51175986.8

74

 

 

--------------------------------------------------------------------------------

 

(j)other Liens securing or deemed to exist in connection with Indebtedness and
other obligations (including Liens deemed to exist in connection with the
principal amount of Securitization Transactions); provided that the sum, without
duplication, of (i) the aggregate principal amount of the outstanding
Indebtedness secured by Liens permitted by this clause (j), (ii) the aggregate
principal amount of the outstanding Indebtedness and the aggregate liquidation
preference value of the outstanding preferred stock and other preferred equity
interests permitted by Section 6.01(h) and (iii) the Attributable Debt in
respect of Sale‑Leaseback Transactions permitted by Section 6.03(b) does not at
any time exceed the greater of (A) US$500,000,000 and (B) 15% of Consolidated
Stockholders’ Equity.

Section 6.03.Sale and Leaseback Transactions.  The Company will not, and will
not permit any Subsidiary to, enter into or be a party to any Sale‑Leaseback
Transaction, except:  

(a)Sale‑Leaseback Transactions existing on the date hereof and set forth on
Schedule 6.03 and extensions, renewals or replacements of any such Sale‑
Leaseback Transaction; provided that the assets subject to any such extended,
renewed or replaced Sale‑Leaseback Transaction shall include only the assets
subject thereto on the date hereof, improvements and accessions thereto and
proceeds thereof; and

(b)other Sale‑Leaseback Transactions; provided that the sum, without
duplication, of (i) the aggregate Attributable Debt in respect of Sale‑Leaseback
Transactions permitted by this clause (b), (ii) the aggregate principal amount
of the outstanding Indebtedness, and the aggregate liquidation preference value
of the outstanding preferred stock and other preferred equity interests,
permitted by Section 6.01(h) and (iii) the aggregate principal amount of the
outstanding Indebtedness and other obligations secured by Liens (including Liens
deemed to exist in connection with the principal amount of Securitization
Transactions) permitted by Section 6.02(j) does not at any time exceed the
greater of (A) US$500,000,000 and (B) 15% of Consolidated Stockholders’ Equity.

Section 6.04.Fundamental Changes.  (a)  The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) assets representing all or substantially all the consolidated
assets of the Company and the Subsidiaries (whether now owned or hereafter
acquired), or liquidate or dissolve, except that if at the time thereof and
immediately after giving pro forma effect thereto (as if the relevant
transaction and any related incurrence or repayment of Indebtedness had occurred
at the beginning of the most recent period of four fiscal quarters for which
financial statements have been delivered pursuant to Sections 5.01(a) or 5.01(b)
or, prior to the delivery of any such financial statements, at October 31, 2018)
no Default shall have occurred and be continuing (i) any Person may merge into
the Company in a transaction in which the Company is the surviving corporation,
(ii) any Person may merge with any Subsidiary in a transaction in which the
surviving entity is a Subsidiary and (iii) any Subsidiary (other than a
Borrowing Subsidiary) may liquidate or dissolve or, so long as such transaction
does not constitute a transfer or other disposition (in one transaction or in a
series of transactions) of all or substantially all the consolidated assets of
the Company and the Subsidiaries (whether now owned or hereafter acquired),
merge with or into any other Person.

 

NYDOCS02/1175986.51175986.8

75

 

 

--------------------------------------------------------------------------------

 

(b)The Company will not, and will not permit any Subsidiary to, engage to any
extent material to the Company and the Subsidiaries on a consolidated basis in
any business other than businesses of the type conducted by the Company and the
Subsidiaries on the date of this Agreement and businesses reasonably related or
complementary thereto.

(c)The Company will not permit any other Borrower, while it remains a Borrower,
to cease to be a wholly owned Subsidiary.

Section 6.05.[Reserved].  

Section 6.06.[Reserved].  

Section 6.07.Financial Ratio.  The Company will not permit the ratio of
(a) Adjusted Consolidated Financial Indebtedness to (b) Consolidated
Capitalization to be greater than 0.65 to 1.00 as of the end of any of its
fiscal quarters.

Section 6.08.Use of Proceeds.  The Company will not request any Borrowing or
Letter of Credit, and the Company shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees,
Affiliates and agents shall not use, directly or indirectly, the proceeds of any
Borrowing or Letter of Credit, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, other Affiliate, joint venture partner or other
Person, (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or AML Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
involving any goods originating in or with a Sanctioned Person or Sanctioned
Country (unless otherwise licensed by the Office of Foreign Assets Control of
the U.S. Department of Treasury or the U.S. Department of State or otherwise
authorized under applicable law), or (C) in any manner that would result in the
violation of  any Sanctions by any Person (including any Person participating in
the transactions contemplated hereunder, whether as underwriter, advisor lender,
investor or otherwise).  

 

Article VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a)any Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

 

NYDOCS02/1175986.51175986.8

76

 

 

--------------------------------------------------------------------------------

 

(c)any representation or warranty made or deemed made by or on behalf of the
Company or any other Borrower in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been materially incorrect when made or deemed
made;

(d)the Company or any other Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, 5.03 (with respect
to any Borrower’s existence) or 5.09 or in Article VI;

(e)the Company or any other Borrower shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);

(f)the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest) in respect of any Material Indebtedness, when and as the
same shall become due and payable and such failure shall continue beyond any
applicable cure period;

(g)the Company or any Subsidiary shall fail to observe or perform (beyond any
applicable cure period) any agreement or condition relating to any Material
Indebtedness, or any other event of default occurs under the terms of (and as
defined in) any such instrument or agreement, in each case the effect of which
is to result in such Material Indebtedness becoming due or being terminated or
required to be prepaid, repurchased, redeemed or defeased prior to its scheduled
maturity, or that enables or permits (with the giving of notice if required) the
holder or holders of such Material Indebtedness (or, in the case of any
Securitization Transaction, the purchasers or lenders thereunder or, in the case
of any Hedging Agreement, the counterparties thereto) or any trustee or agent on
its or their behalf to cause such Material Indebtedness to become due, or to
terminate or require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to (x) secured Indebtedness that becomes due as a result of the
voluntary sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of property or assets, and (y) any required
repurchase, repayment or redemption of (or offer to repurchase, repay or redeem)
any Indebtedness of a Person resulting from the acquisition by the Company or
its Subsidiaries of such Person;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Company or any Material Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

NYDOCS02/1175986.51175986.8

77

 

 

--------------------------------------------------------------------------------

 

(i)the Company or any Material Subsidiary shall (i) except as permitted under
Section 6.04(a)(iii), voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

(j)the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k)one or more final and non-appealable judgments for the payment of money in an
aggregate amount in excess of US$100,000,000 (net of (x) any available insurance
provided by a solvent and unaffiliated insurer that has not disputed coverage
and (y) any indemnification provided by a reasonably creditworthy indemnitor as
to which such indemnitor does not dispute coverage) shall be rendered against
the Company, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or a judgment creditor shall have attached or levied
upon any assets of the Company or any Subsidiary to enforce any such judgment
(but only if such attachment or levy shall not be effectively stayed);

(l)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would be materially likely to result in
liability of the Company and the Subsidiaries in an aggregate amount in excess
of US$100,000,000;

(m)the guarantee of the Company hereunder shall cease to be, or shall be
asserted by the Company not to be, a legal, valid or binding obligation of the
Company; or

(n)a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

 

NYDOCS02/1175986.51175986.8

78

 

 

--------------------------------------------------------------------------------

 

Article VIII

THE ADMINISTRATIVE AGENT

Section 8.01.Appointment and Authority.  Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the entity named as Administrative Agent in
the heading of this Agreement and its successors to serve as Administrative
Agent under the Loan Documents, and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Banks, and neither the Company nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

Section 8.02.Rights as a Lender.  Any Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender or
an Issuing Bank as any other Lender or Issuing Bank and may exercise the same as
though it were not the Administrative Agent, and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or Issuing Banks.

Section 8.03.Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in Section 10.02), provided that no Agent shall be required to take any action
that, in its opinion or the opinion of its counsel, could expose the
Administrative Agent to liability or to be contrary to any Loan Document or
applicable law, rule or regulation, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any debtor relief
law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any debtor relief law, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Subsidiaries that is communicated to or
obtained by any of them or any of their Affiliates in any

 

NYDOCS02/1175986.51175986.8

79

 

 

--------------------------------------------------------------------------------

 

capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 10.02) or in the absence of their own gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a final, non‑appealable judgment of a court of competent
jurisdiction).  The Administrative Agent shall be deemed to have no knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.  Notwithstanding
anything herein to the contrary, the Administrative Agent shall not have any
liability arising from any confirmation of the Revolving Credit Exposure or the
component amounts thereof, any Exchange Rate or any US Dollar Equivalent.

Section 8.04.Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit.  The Administrative Agent may consult with legal counsel
(who may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 8.05.Delegation of Duties.  The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub‑agents appointed by it.  The Administrative Agent and any such sub‑agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub‑agent and to the Related Parties of the Administrative
Agent and any such sub‑agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

NYDOCS02/1175986.51175986.8

80

 

 

--------------------------------------------------------------------------------

 

Section 8.06.Resignation of Administrative Agent.  (a)  The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing Banks
and the Company.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, in consultation with the
Company, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and Issuing Bank directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents.  The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

NYDOCS02/1175986.51175986.8

81

 

 

--------------------------------------------------------------------------------

 

Section 8.07.Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Arranger or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

Section 8.08.No Other Duties, Etc.  The parties agree that none of the Arrangers
or Syndication Agents referred to on the cover page of this Agreement shall, in
its capacity as such, have any duties or responsibilities under this Agreement
or any other Loan Document.

Section 8.09.Lender ERISA Matters.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Company or any other Loan Party, that at
least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

NYDOCS02/1175986.51175986.8

82

 

 

--------------------------------------------------------------------------------

 

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Company or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

As used in this Section:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

Article IX

GUARANTEE

In order to induce the Lenders and the Issuing Banks to extend credit to the
Borrowing Subsidiaries hereunder, the Company hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations of each Borrowing Subsidiary.  The
Company further agrees that the due and punctual payment of such Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, any Lender or any Issuing Bank to assert any claim or
demand or to enforce any right or remedy against any Borrowing Subsidiary under
the provisions of this Agreement or otherwise; (b) any extension or renewal of
any of the Obligations; (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

 

NYDOCS02/1175986.51175986.8

83

 

 

--------------------------------------------------------------------------------

 

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any Lender or any Issuing
Bank to any balance of any deposit account or credit on the books of the
Administrative Agent, such Lender or such Issuing Bank in favor of any Borrowing
Subsidiary or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set‑off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Lender or any Issuing Bank upon the bankruptcy or
reorganization of any Borrowing Subsidiary or otherwise.

In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent, any Lender or any Issuing Bank may have at law or in
equity against the Company by virtue hereof, upon the failure of any Borrowing
Subsidiary to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, the
Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Lender or any Issuing Bank, forthwith pay, or cause to
be paid, to the Administrative Agent, such Lender or such Issuing Bank in cash
an amount equal to the unpaid principal amount of such Obligation then due,
together with accrued and unpaid interest thereon.  The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than US Dollars and/or at a place of payment other than New York and if, by
reason of any Change in Law, disruption of currency or foreign exchange markets,
war or civil disturbance or other event, payment of such Obligation in such
currency or at such place of payment shall be impossible or, in the reasonable
judgment of the Administrative Agent or any Lender, not consistent with the
protection of its rights or interests, then, at the election of the
Administrative Agent, the Company shall make payment of such Obligation in US
Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify the Administrative Agent and
each Lender against any losses or reasonable out‑of‑pocket expenses that it
shall sustain as a result of such alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrowing Subsidiary arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrowing Subsidiary to the Administrative Agent, the
Issuing Banks and the Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full and indefeasible performance and payment of the Obligations.

 

NYDOCS02/1175986.51175986.8

84

 

 

--------------------------------------------------------------------------------

 

Article X

MISCELLANEOUS

Section 10.01.Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:

(i)if to the Company, to it at Agilent Technologies, Inc., 5301 Stevens Creek
Blvd., Santa Clara, California, Attention of Treasurer (Fax No. (408) 553‑3417),
with a copy to the Attention of Assistant Treasurer (Fax No. (408) 553‑7516);

(ii)if to any Borrowing Subsidiary, to it in care of the Company as provided in
paragraph (a) above;

(iii)if to the Administrative Agent or BNP Paribas, in its capacity as an
Issuing Bank or the Swingline Lender, to BNP Paribas, c/o BNP Paribas RCC, Inc.,
Newport Tower – Suite 188, 525 Washington Boulevard, Jersey City, New Jersey
07310, Attention of Dina Wilson, VP, Supervisor, Fax No.  201-616-7912, email:
nyls.agency.support@us.bnpparibas.com; and

(iv)if to any other Issuing Bank or Lender, to it at its address (or fax number)
set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

(b)Notwithstanding anything herein to the contrary, notices and other
communications to the Lenders and Issuing Banks hereunder may be delivered or
furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender or Issuing Bank if such Lender or Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  Any notices or other
communications to the Administrative Agent or the Company may be delivered or
furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto; provided that approval of such procedures may
be limited or rescinded by any such Person by notice to each other such Person.

(c)Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

 

NYDOCS02/1175986.51175986.8

85

 

 

--------------------------------------------------------------------------------

 

(d)(i)  Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on the
Platform.

(i)The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Company or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

Section 10.02.Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  Without limiting the generality
of the foregoing, the execution and delivery of this Agreement, the making of a
Loan or the issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders or by the Company and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (other than as a result of any waiver of any
increase in the interest rate applicable to any Loan pursuant to
Section 2.13(d)), or reduce any

 

NYDOCS02/1175986.51175986.8

86

 

 

--------------------------------------------------------------------------------

 

fees payable hereunder, without the written consent of each Lender adversely
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, in each case,
without the written consent of each Lender adversely affected thereby,
(iv) subject to Section 10.02(c) below, change Section 2.08(c) or
Section 2.18(b) or 2.18(c) in a manner that would alter the pro rata sharing of
Commitment reductions or payments required thereby, as the case may be, without
the written consent of each Lender adversely affected thereby, (v) change any of
the provisions of this Section or the percentage set forth in the definition of
the term “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender or (vi) release the Company from, or limit or condition,
its Obligations under Article IX without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be.  Notwithstanding anything else in this Section to the contrary (A) any
amendment of the definition of the term “Applicable Rate” pursuant to the last
sentence of such definition shall require only the written consent of the
Company and the Required Lenders and (B) no consent with respect to any waiver,
amendment or modification of this Agreement or any other Loan Document shall be
required of any Defaulting Lender, except with respect to any waiver, amendment
or other modification referred to in clause (i), (ii) or (iii) of the first
proviso of this paragraph and then only in the event such Defaulting Lender
shall be adversely affected by such amendment, waiver or other modification.

(c)Notwithstanding anything else to the contrary contained in this Section 10.02
(x) if the Administrative Agent and the Company shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Company shall be permitted to amend such provision,
and such amendments shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five Business Days following receipt of
notice thereof and (y) if the Company shall request the designation of any
Incremental Facility in connection with addition of a Borrowing Subsidiary or
otherwise, such designation shall be made pursuant to an amendment to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Company, the Administrative Agent and each applicable Lender to have a
Commitment to such Incremental Facility and any such amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Company, to implement the provisions
of this clause (y), a copy of which shall be made available to each Lender.  

 

NYDOCS02/1175986.51175986.8

87

 

 

--------------------------------------------------------------------------------

 

Section 10.03.Expenses; Indemnity; Damage Waiver.  (a)  The Company shall pay
(i) all reasonable out‑of‑pocket expenses incurred by the Administrative Agent,
the Arrangers and their respective Affiliates, including the reasonable fees,
charges and disbursements of one counsel in each relevant jurisdiction for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out‑of‑pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the lawful enforcement of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)The Company shall indemnify the Administrative Agent, each Arranger, each
Syndication Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto or whether brought by any third party or by the Company or any of
its Affiliates; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non‑appealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee, (y) a claim by the Company against such
Indemnitee for a material breach in bad faith by such Indemnitee of its
obligations under this Agreement or (z) any disputes solely among Indemnitees
(other than (A) claims against any of the Administrative Agent or the Lenders or
any of their Affiliates in its capacity or in fulfilling its role as the
Administrative Agent, Arranger or any similar role under this Agreement and (B)
claims arising as a result of an act or omission by the Company or its
Affiliates).  This Section 10.03(b) shall not apply with respect to Taxes other
than Taxes that represent losses or damages arising from any non-Tax claim.

 

NYDOCS02/1175986.51175986.8

88

 

 

--------------------------------------------------------------------------------

 

(c)To the extent that the Company fails to pay any amount required to be paid by
it to the Administrative Agent (or any agent thereof), any Issuing Bank or the
Swingline Lender, or any Related Party of any of the foregoing, under
paragraph (a) or (b) of this Section (and without limiting its obligation to do
so), each Lender severally agrees to pay to the Administrative Agent (or such
sub‑agent), such Issuing Bank, the Swingline Lender, or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or such sub‑agent), such Issuing
Bank or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing for the Administrative Agent (or any such
sub‑agent), any Issuing Bank or the Swingline Lender in connection with such
capacity.

(d)To the extent permitted by applicable law, no Borrower shall assert, and each
Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for (i) any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) or (ii) special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.

(e)All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 10.04.Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that neither the
Company nor any other Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues Letters of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers, the Syndication
Agents and, to the extent expressly contemplated hereby, the sub‑agents of the
Administrative Agent and the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

NYDOCS02/1175986.51175986.8

89

 

 

--------------------------------------------------------------------------------

 

(b)(i)  Any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A)the Company; provided that no consent of the Company shall be required (1)
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund and
(2) if an Event of Default has occurred or is continuing, for any other
assignment; provided further that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof at the address and fax number specified in Section 10.01(a) hereof (as
the same may be changed by the Company pursuant to Section 10.01(c));

(B)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;

(C)each Issuing Bank; and

(D)the Swingline Lender.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than US$5,000,000 unless each of the
Company and the Administrative Agent otherwise consents; provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing; provided further that the Company shall be deemed to have
consented to any such amount unless it shall object thereto by written notice to
the Administrative Agent within five Business Days after having received notice
thereof;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and

 

NYDOCS02/1175986.51175986.8

90

 

 

--------------------------------------------------------------------------------

 

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate‑ level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.15, 2.16,
2.17 and 10.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

(iv)The Administrative Agent, acting solely for this purpose as agent for each
Borrower (and such agency being solely for tax purposes), shall maintain at one
of its offices a copy of each Assignment and Assumption delivered to it and
records of the names and addresses of the Lenders, and the Commitment of, and
principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by each Borrower, any Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v)Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability)

 

NYDOCS02/1175986.51175986.8

91

 

 

--------------------------------------------------------------------------------

 

with respect to obtaining (or confirming the receipt) of any such written
consent or with respect to the form of (or any defect in) such Assignment and
Assumption, any such duty and obligation being solely with the assigning Lender
and the assignee.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph, and following such recording, unless otherwise determined by the
Administrative Agent (such determination to be made in the sole discretion of
the Administrative Agent, which determination may be conditioned on the consent
of the assigning Lender and the assignee), shall be effective notwithstanding
any defect in the Assignment and Assumption relating thereto.  Each assigning
Lender and the assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the Administrative Agent that
all written consents required by this Section with respect thereto (other than
the consent of the Administrative Agent) have been obtained and that such
Assignment and Assumption is otherwise duly completed and in proper form, and
each assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee.

(c)Any Lender may, without the consent of any Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more Eligible Assignees (“Participants”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant or requires the approval of all
the Lenders.  The Company agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (x) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section and (y) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non‑fiduciary agent of each Borrower, maintain a register on which
it enters the name and address of each Participant to which it has sold a
participation and the principal amounts (and

 

NYDOCS02/1175986.51175986.8

92

 

 

--------------------------------------------------------------------------------

 

stated interest) of each such Participant’s interest in the Loans or other
rights and obligations of such Lender under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Loans or other rights and obligations under any this Agreement) except to the
extent that such disclosure is necessary to establish that such Loan or other
right or obligation is in registered form under Section 5f.103‑1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank, and this Section shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

Section 10.05.Survival.  All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Arranger, any Syndication Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee, LC Disbursement or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 10.06.Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

NYDOCS02/1175986.51175986.8

93

 

 

--------------------------------------------------------------------------------

 

Section 10.07.Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08.Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender, Issuing Bank or Affiliate to
or for the credit or the account of any Loan Party against any of and all the
obligations then due of such Loan Party now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender or
Issuing Bank shall have made any demand under this Agreement.  The rights of
each Lender, each Issuing Bank and each of their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, Issuing Bank or Affiliate may have. Each
Lender and Issuing Bank agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

Section 10.09.Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each Loan Party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding brought by it or any of its Affiliates shall be brought,
and shall be heard and determined, exclusively in such New York State or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Loan Party or any of its respective properties in the courts of any
jurisdiction.

(c)Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

NYDOCS02/1175986.51175986.8

94

 

 

--------------------------------------------------------------------------------

 

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 10.10.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11.Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12.Confidentiality; Non‑Public Information.  (a)  The Administrative
Agent, each Issuing Bank and each Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(i) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any Governmental Authority or any
other regulatory authority purporting to have jurisdiction over it or its
Related Parties (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (but
only after giving prompt written notice to the Company, to the extent permitted
by law, of any such requirement or request (except with respect to any audit or
examination conducted by any Governmental Authority) so that the Company may
seek a protective order or other appropriate remedy and/or waive compliance with
this Section), (iv) to any other party to this Agreement, (v) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating the enforcement of rights hereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or (y)
any actual or prospective party (or its Related Parties) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrowers and their obligations, this Agreement or payments hereunder; (vii) on
a confidential basis to (x) any rating agency in connection with rating the
Company or its Subsidiaries or their Obligations under this Agreement or (y) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to this Agreement; (viii) with the
consent of the Company; or (ix) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section, or
(B) becomes

 

NYDOCS02/1175986.51175986.8

95

 

 

--------------------------------------------------------------------------------

 

available to the Administrative Agent, any Issuing Bank, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Company.  In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.  For the purposes
of this Section, “Information” means all information received from the Company
relating to the Company or its business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Company; provided that, in the
case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b)Each Lender acknowledges that all information, including requests for waivers
and amendments, furnished by any Borrower or the Administrative Agent pursuant
to or in connection with, or in the course of administering, this Agreement will
be syndicate‑level information, which may contain MNPI.  Each Lender represents
to the Borrowers and the Administrative Agent that (i) it has developed
compliance procedures regarding the use of MNPI and that it will handle MNPI in
accordance with such procedures and applicable law, including Federal, state and
foreign securities laws, and (ii) it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain MNPI
in accordance with its compliance procedures and applicable law, including
Federal, state and foreign securities laws.

(c)The Borrowers and each Lender acknowledge that, if information furnished by
the Borrowers pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through DebtDomain or another website or
other information platform (the “Platform”), (i) the Administrative Agent may
post any information that the Company has indicated as containing MNPI solely on
that portion of the Platform as is designated for Private Side Lender
Representatives and (ii) if the Company has not indicated whether any
information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform as is designated for Private
Side Lender Representatives.  The Company agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Company
that is suitable to be made available to Public Side Lender Representatives, and
the Administrative Agent shall be entitled to rely on any such designation by
the Company without liability or responsibility for the independent verification
thereof.

 

NYDOCS02/1175986.51175986.8

96

 

 

--------------------------------------------------------------------------------

 

Section 10.13.Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.14.Conversion of Currencies.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Borrowing
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

(b)The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.

Section 10.15.USA Patriot Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the USA Patriot
Act.

 

NYDOCS02/1175986.51175986.8

97

 

 

--------------------------------------------------------------------------------

 

Section 10.16.No Fiduciary Relationship.  Each Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrowers, their Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, any Arranger, any Lender, any Issuing Bank or any of their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.  The Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and their Affiliates may be engaged,
for their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of any Borrower and
its Affiliates, and none of the Administrative Agent, the Arrangers, the
Lenders, the Issuing Banks or their Affiliates has any obligation to disclose
any of such interests to any Borrower or its Affiliates.  To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it or
any of its Affiliates may have against the Administrative Agent, the Arrangers,
the Lenders, the Issuing Banks and their Affiliates with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

Section 10.17.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement, any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under this Agreement or any other Loan Document,
to the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any Note; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[The remainder of this page has been left blank intentionally]

 

NYDOCS02/1175986.51175986.8

98

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AGILENT TECHNOLOGIES, INC.,

 

 

 

 

 

 

By:

 

/s/ Guillermo Gualino

Name:

 

Guillermo Gaulino

Title:

 

Vice President and Treasurer

 

 




 

NYDOCS02/1175986.51175986.8

99

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AGILENT TECHNOLOGIES, INC.

CREDIT AGREEMENT

 

BNP PARIBAS, individually and as Administrative

Agent, Swingline Lender and an Issuing Bank,

 

 

 

By:

 

/s/ Brendan Heneghan

Name:

 

Brendan Heneghan

Title:

 

Director

 

 

 

By:

 

/s/ Karim Remtoula

Name:

 

Karim Remtoula

Title:

 

Vice President

 




 

NYDOCS02/1175986.51175986.8

100

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AGILENT TECHNOLOGIES, INC.

CREDIT AGREEMENT

 

CITIBANK, N.A., individually and as an Issuing Bank

 

 

 

By:

 

/s/ Susan M. Olsen

Name:

 

Susan M. Olsen

Title:

 

Vice President

 

 

 

NYDOCS02/1175986.51175986.8

101

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AGILENT TECHNOLOGIES, INC.

CREDIT AGREEMENT

 

BANK OF AMERICA, N.A., individually and as an Issuing Bank

 

 

 

By:

 

/s/ Raymond Liu

Name:

 

Raymond Liu

Title:

 

Associate

 

 

 

NYDOCS02/1175986.51175986.8

102

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AGILENT TECHNOLOGIES, INC.

CREDIT AGREEMENT

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as an Issuing Bank

 

 

 

By:

 

/s/ Sara Barton

Name:

 

Sara Barton

Title:

 

Vice President

 

 

NYDOCS02/1175986.51175986.8

103

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AGILENT TECHNOLOGIES, INC.

CREDIT AGREEMENT

 

BARCLAYS BANK PLC

 

 

 

By:

 

/s/ Craig Malloy

Name:

 

Craig Malloy

Title:

 

Director

 

 

 

NYDOCS02/1175986.51175986.8

104

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AGILENT TECHNOLOGIES, INC.

CREDIT AGREEMENT

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

By:

 

/s/ Whitney Gaston

Name:

 

Whitney Gaston

Title:

 

Authorized Signatory

 

 

 

By:

 

/s/ Emerson Almeida

Name:

 

Emerson Almeida

Title:

 

Authorized Signatory

 

 

NYDOCS02/1175986.51175986.8

105

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AGILENT TECHNOLOGIES, INC.

CREDIT AGREEMENT

 

MIZUHO BANK, LTD.

 

 

 

By:

 

/s/ Tracy Rahn

Name:

 

Tracy Rahn

Title:

 

Authorized Signatory

 

 




 

NYDOCS02/1175986.51175986.8

106

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AGILENT TECHNOLOGIES, INC.

CREDIT AGREEMENT

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

 

/s/ Joseph McShane

Name:

 

Joseph McShane

Title:

 

Vice President

 

 




 

NYDOCS02/1175986.51175986.8

107

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AGILENT TECHNOLOGIES, INC.

CREDIT AGREEMENT

 

MUFG BANK, LTD.

 

 

 

By:

 

/s/ David Meisner

Name:

 

David Meisner

Title:

 

Vice President

 

 

 

NYDOCS02/1175986.51175986.8

108

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AGILENT TECHNOLOGIES, INC.

CREDIT AGREEMENT

 

DBS BANK LTD.

 

 

 

By:

 

/s/ Yeo How Ngee

Name:

 

Yeo How Ngee

Title:

 

Managing Director

 

 

 

NYDOCS02/1175986.51175986.8

109

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AGILENT TECHNOLOGIES, INC.

CREDIT AGREEMENT

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

By:

 

/s/ David Wagstaff

Name:

 

David Wagstaff

Title:

 

Managing Director

 

 




 

NYDOCS02/1175986.51175986.8

110

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

AGILENT TECHNOLOGIES, INC.

CREDIT AGREEMENT

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By:

 

/s/ Tad L. Stainbrook

Name:

 

Tad L. Stainbrook

Title:

 

Vice President

 

 

 

 

NYDOCS02/1175986.51175986.8

111

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS

 

Lender

 

Revolving

Commitment

BNP Paribas

 

$120,000,000

Citibank, N.A.

 

$120,000,000

Bank of America N.A.

 

$120,000,000

Wells Fargo Bank, National Association

 

$120,000,000

Barclays Bank PLC

 

$78,500,000

Credit Suisse AG, Cayman Islands Branch

 

$78,500,000

Mizuho Bank, Ltd.

 

$78,500,000

JPMorgan Chase Bank, N.A.

 

$78,500,000

MUFG Bank, Ltd.

 

$78,500,000

DBS Bank Ltd.

 

$42,500,000

HSBC Bank USA, National Association

 

$42,500,000

KeyBank National Association

 

$42,500,000

TOTAL:

 

$1,000,000,000

 

 

 

 

NYDOCS02/1175986.51175986.8

Sch. 2.01 - 1

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.01

 

EXISTING SUBSIDIARY INDEBTEDNESS

 

None.  

 

 

 

 

NYDOCS02/1175986.51175986.8

Sch. 6.01 - 1

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.02

 

LIENS

 

None.

 

 

 

NYDOCS02/1175986.51175986.8

Sch. 6.02 - 1

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.03

 

EXISTING SALE AND LEASEBACK TRANSACTIONS

 

None.

 

 

 

NYDOCS02/1175986.51175986.8

Sch. 6.03 - 1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

[FORM OF] ACCESSION AGREEMENT dated as of [ ] (this “Agreement”), among [NAME OF
INCREASING LENDER] (the “Increasing Lender”), AGILENT TECHNOLOGIES, INC., a
Delaware corporation (the “Company”), and BNP PARIBAS, as Administrative Agent.

Reference is hereby made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Lenders from time to time party thereto and
BNP Paribas, as Administrative Agent.  Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

Pursuant to Section 2.08(c) of the Credit Agreement, the Company has invited the
Increasing Lender, and the Increasing Lender desires, to become a party to the
Credit Agreement and to assume the obligations of a Lender thereunder.  The
Increasing Lender is entering into this Agreement in accordance with the
provisions of the Credit Agreement in order to become a Lender thereunder.

Accordingly, the Increasing Lender, the Company and the Administrative Agent
agree as follows:

SECTION 1.  Accession to the Credit Agreement.  (a) The Increasing Lender, as of
the Effective Date (as defined below), hereby accedes to the Credit Agreement
and shall thereafter have all rights, benefits and privileges accorded to a
Lender under the Credit Agreement and shall be subject to all obligations under
the Credit Agreement.

(b)The Commitment of the Increasing Lender shall equal to (or, if the Increasing
Lender is a Lender under the Credit Agreement prior to giving effect hereto,
shall be increased by) the amount set forth opposite its signature hereto.

SECTION 2.  Representations and Warranties, Agreements of Increasing Lender,
etc.  The Increasing Lender (a) represents and warrants that it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to become a Lender under the Credit Agreement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement
independently and without reliance on the Administrative Agent or any other
Lender; (c) confirms that it will independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; and
(d) agrees that it will perform, in accordance with the terms of the Credit
Agreement, all the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender.

 

NYDOCS02/1175986.51175986.8

A-1

 

 

--------------------------------------------------------------------------------

 

SECTION 3.  Effectiveness.  This Agreement shall become effective as of  (the
“Effective Date”), subject to the Administrative Agent’s receipt of
(a) counterparts of this Agreement duly executed on behalf of the Increasing
Lender and the Company, (b) evidence of approval of the Increasing Lender by
each Issuing Bank and the Swingline Lender, (c) the documents required to be
delivered by the Company under the penultimate sentence of Section 2.08(c)(vii)
of the Credit Agreement, (d) an Administrative Questionnaire duly completed by
the Increasing Lender and (e) if the Increasing Lender is a U.S. Person,
executed originals of IRS Form W‑9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax, and if the Increasing Lender is a Foreign
Lender, any documentation required to be delivered by it pursuant to
Section 2.17 of the Credit Agreement.

SECTION 4.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic image scan transmission shall be
as effective as delivery of a manually executed counterpart of this Agreement.

SECTION 5.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.  Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 7.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 10.01 of the Credit Agreement.  All
communications and notices hereunder to the Increasing Lender shall be given to
it at the address set forth in its Administrative Questionnaire.

 

NYDOCS02/1175986.51175986.8

A-2

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Increasing Lender, the Company and the Administrative
Agent have duly executed this Agreement as of the day and year first above
written.1

 

Commitment

 

[INCREASING LENDER],

$[          ]

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

AGILENT TECHNOLOGIES, INC.,

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

BNP PARIBAS,

 

 

as Administrative Agent,

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

1

The Increasing Lender shall have received the prior written approval of each
Issuing Bank and the Swingline Lender.

 

NYDOCS02/1175986.51175986.8

A-3

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below).  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below, receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the credit
facility provided for under the Credit Agreement (including any Letters of
Credit, Guarantees, and Swingline Loans included in such credit facility) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity, related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [Identify Lender]]1

3.

 

Borrower:

 

Agilent Technologies, Inc.

4.

 

Administrative Agent:   BNP Paribas

5.

 

Credit Agreement:   The Credit Agreement dated as of March 13, 2019, among
Agilent Technologies, Inc., the Lenders parties thereto and BNP Paribas, as
Administrative Agent.

 

1

Select as applicable.

 

NYDOCS02/1175986.51175986.8

B-1

 

 

--------------------------------------------------------------------------------

 

 

6.

 

Assigned Interest:

 

Aggregate Amount of

Commitments/Loans

of all Lenders

 

Principal Amount of

the Commitment

Assigned2

 

Principal Amount of

Outstanding

Revolving

Loans Assigned3

 

Commitment Assigned

as a Percentage of

Aggregate

Commitments4

$/[Currency]

 

$/[Currency]

 

$/[Currency]

 

%

 

Effective Date:  ________ __, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI about the Borrower, the Subsidiaries and their securities) will be
made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

 

 

 

 

 

 

 

 

 

2

Must comply with the minimum assignment amounts set forth in Section 10.04 of
the Credit Agreement.

3

Must comply with the minimum assignment amounts set forth in Section 10.04 of
the Credit Agreement.

4

Set forth, to at least 9 decimals, as a percentage of the aggregate Commitments
of all Lenders.

 

NYDOCS02/1175986.51175986.8

B-2

 

 

--------------------------------------------------------------------------------

 

 

The terms set forth above are hereby agreed to:

 

[Consented to and]5 Accepted:

 

 

 

 

 

 

 

 

 

 

                         , as Assignor,

 

BNP PARIBAS, as

 

 

 

 

Administrative Agent,

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

                         , as Assignee, 6

 

 

 

Consented to:

 

 

 

 

 

 

 

 

 

 

 

 

 

[AGILENT TECHNOLOGIES, INC.,

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

Title:]7

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BNP PARIBAS, as an Administrative Agent,

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A., as an Issuing Bank,

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

5

No consent of the Administrative Agent is required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund.

6

The Assignee must deliver to the Company all applicable Tax forms required to be
delivered by:  it under Section 2.17(f) of the Credit Agreement.

7

No consent of the Company is required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or, if an Event of Default has
occurred and is continuing, for any other assignment.

 



 

NYDOCS02/1175986.51175986.8

B-3

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

BANK OF AMERICA, N.A., as an Issuing

Bank,

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as an Issuing

Bank,

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[NAME OF EACH ISSUING BANK],

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

NYDOCS02/1175986.51175986.8

B-4

 

 

--------------------------------------------------------------------------------

 

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document,
(iii) the financial condition of the Borrowers, any of their Subsidiaries or
other Affiliates or any other Person obligated in respect of the Credit
Agreement or (iv) the performance or observance by the Borrowers, any of their
Subsidiaries or other Affiliates or any other Person of any of their respective
obligations under the Credit Agreement or any other Loan Document.

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest independently and without reliance on the
Administrative Agent or any other Lender, (v) if it’s a Lender that is a U.S.
Person, attached hereto is an executed original of IRS Form W‑9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax and (vi) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.

 

NYDOCS02/1175986.51175986.8

B-5

 

 

--------------------------------------------------------------------------------

 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date.  The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment and Assumption by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by and construed in accordance with the laws of the
State of New York.

 

 

 

NYDOCS02/1175986.51175986.8

B-6

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

[FORM OF] BORROWING SUBSIDIARY AGREEMENT dated as of [ ] (this “Agreement”),
among AGILENT TECHNOLOGIES, INC., a Delaware corporation (the “Company”), [NAME
OF NEW BORROWING SUBSIDIARY], a [Jurisdiction] [organizational form] (the “New
Borrowing Subsidiary”), and BNP PARIBAS, as Administrative Agent.

Reference is hereby made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Lenders from time to time party thereto and
BNP PARIBAS, as Administrative Agent.  Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

Pursuant to Section 2.20 of the Credit Agreement, the Company and the New
Borrowing Subsidiary desire that the New Borrowing Subsidiary become a Borrowing
Subsidiary under the Credit Agreement.  The Company represents that (a) the New
Borrowing Subsidiary is a Subsidiary organized in [jurisdiction] as a
[organizational form], (b) the representations and warranties of the Company
and, after giving effect to this Agreement, the New Borrowing Subsidiary in the
Credit Agreement (other than the representations and warranties set forth in
Sections 3.04(b) and 3.05(a)) are true and correct on and as of the date hereof
after giving effect to this Agreement and (c) no Default has occurred and is
continuing or would result from the execution and delivery of this
Agreement.  The Company agrees that the Guarantee of the Company contained in
Article IX of the Credit Agreement will apply to the Obligations of the New
Borrowing Subsidiary.

Subject to Section 2.20 of the Credit Agreement, upon execution of this
Agreement by each of the Company, the New Borrowing Subsidiary and the
Administrative Agent, the New Borrowing Subsidiary shall be a party to the
Credit Agreement and shall constitute a “Borrowing Subsidiary” for all purposes
thereof, and the New Borrowing Subsidiary hereby agrees to be bound by all
provisions of the Credit Agreement.

[The New Borrowing Subsidiary is subject, under the laws of the jurisdiction in
which it is organized and existing, to civil and commercial laws with respect to
its obligations under this Agreement, the Credit Agreement and the other Loan
Documents to which it is a party, and the execution, delivery and performance by
the New Borrowing Subsidiary of this Agreement, the Credit Agreement and such
other Loan Documents constitute and will constitute private and commercial acts
and not public or governmental acts.  Neither the New Borrowing Subsidiary nor
any of its property has any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which it is organized and existing in respect of its obligations
under this Agreement, the Credit Agreement and such other Loan Documents.1

 

1

Insert if the New Borrowing Subsidiary is a Foreign Subsidiary.

 

NYDOCS02/1175986.51175986.8

C-1

 

 

--------------------------------------------------------------------------------

 

[The New Borrowing Subsidiary hereby irrevocably designates, appoints and
empowers the Company as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any such action or proceeding arising out of or relating to this Agreement, the
Credit Agreement or any other Loan Document.  Such service may be made by
mailing or delivering a copy of such process to the New Borrowing Subsidiary in
care of the Company at the Company’s address used for purposes of giving notices
under Section 9.01 of the Credit Agreement, and the New Borrowing Subsidiary
hereby irrevocably authorizes and directs the Company to accept such service on
its behalf.]2

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

2

Insert if the New Borrowing Subsidiary is a Foreign Subsidiary.

 

NYDOCS02/1175986.51175986.8

C-2

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

AGILENT TECHNOLOGIES, INC.,

 

  

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY],

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

BNP PARIBAS, as

Administrative Agent,

 

 

 

By:

 

 

 

 

Name:

 

 

  

Title:

 

 

 

 

NYDOCS02/1175986.51175986.8

C-3

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

[FORM OF BORROWING SUBSIDIARY TERMINATION]

BNP Paribas,
as Administrative Agent

[Address]

[Date]

Re:  Borrowing Subsidiary Termination

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among Agilent Technologies, Inc., a Delaware corporation (the
“Company”), the Lenders from time to time party thereto and BNP Paribas, as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

Pursuant to Section 2.20 of the Credit Agreement, the Company hereby terminates
the status of [Name of Terminated Borrowing Subsidiary] (the “Terminated
Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit
Agreement.  The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary, or any Letter of Credit issued for the account
of the Terminated Borrowing Subsidiary, are outstanding as of the date hereof
and that all amounts payable by the Terminated Borrowing Subsidiary in respect
of interest and/or fees (and, to the extent notified by the Administrative
Agent, the Swingline Lender, any Lender or any Issuing Bank, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement have been
paid in full on or prior to the date hereof.

 

Very truly yours,

 

AGILENT TECHNOLOGIES, INC.,

 

By:

 

 

 

 

Name:

 

 

  

Title:

 

 

 

 

NYDOCS02/1175986.51175986.8

D-1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

[Reserved]

 

 

 

NYDOCS02/1175986.51175986.8

E-1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

[FORM OF MATURITY DATE EXTENSION REQUEST]

BNP Paribas,
as Administrative Agent

[Address]

[Date]

Re:  Extension of Maturity Date

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Agilent Technologies, Inc., the Lenders from time to time
party thereto and BNP Paribas, as Administrative Agent.  Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

In accordance with Section 2.09 of the Credit Agreement, the undersigned hereby
requests an extension of the Maturity Date from March [__], 20[24] to March
[__], 20[25].

 

Very truly yours,

AGILENT TECHNOLOGIES, INC.,

By:

 

 

 

 

Name:

 

 

  

Title:

 

 

 

 

NYDOCS02/1175986.51175986.8

F-1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Agilent Technologies, Inc., a Delaware corporation (the
“Borrower”), each Lender from time to time party thereto and BNP Paribas, as
Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non‑U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

  

Title:

 

Date:  _______ __, 20[  ]

 

 

 

NYDOCS02/1175986.51175986.8

G-1-1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Agilent Technologies, Inc., a Delaware corporation (the
“Borrower”), each Lender from time to time party thereto and BNP Paribas, as
Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non‑U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name:

 

 

  

Title:

 

Date:  _______ __, 20[  ]

 

 

 

NYDOCS02/1175986.51175986.8

G-2-1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Agilent Technologies, Inc., a Delaware corporation (the
“Borrower”), each Lender from time to time party thereto and BNP Paribas, as
Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name:

 

 

  

Title:

 

Date:  _______ __, 20[  ]

 

 

 

NYDOCS02/1175986.51175986.8

G-3-1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Agilent Technologies, Inc., a Delaware corporation (the
“Borrower”), each Lender from time to time party thereto and BNP Paribas, as
Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

  

Title:

 

Date:  _______ __, 20[  ]

 

 

NYDOCS02/1175986.51175986.8

G-4-1

 

 

--------------------------------------------------------------------------------

 

 

 